EIGHTH AMENDMENT TO CREDIT AGREEMENT


This EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of June 4, 2020 (the “Effective Date”), by and among QEP RESOURCES,
INC., a Delaware corporation (the “Borrower”), the lenders named on the
signature pages hereto (the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”). Unless otherwise defined in this Amendment, all other
terms used in this Amendment which are defined in the Credit Agreement (as
defined below) shall have the meanings assigned to such terms in the Credit
Agreement.
W I T N E S S E T H:
WHEREAS, the Borrower, certain Lenders and the Administrative Agent are parties
to that certain Credit Agreement dated as of August 25, 2011, as amended by that
certain First Amendment to Credit Agreement dated as of July 6, 2012, that
certain Second Amendment to Credit Agreement dated as of August 13, 2013, that
certain Third Amendment to Credit Agreement dated as of February 25, 2014, that
certain Fourth Amendment to Credit Agreement and Commitment Increase Agreement
dated as of December 2, 2014, that certain Fifth Amendment to Credit Agreement
dated as of November 23, 2015, that certain Sixth Amendment to Credit Agreement
dated as of May 5, 2017, and that certain Seventh Amendment to Credit Agreement
dated as of November 21, 2017 (the “Existing Credit Agreement” and as amended by
this Amendment, the “Credit Agreement”);
WHEREAS, the Borrower has requested certain amendments to the Existing Credit
Agreement;
WHEREAS, the Administrative Agent and the Required Lenders have agreed to amend
the Existing Credit Agreement, subject to the terms and conditions set out in
this Amendment.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
1.Amendments to the Existing Credit Agreement. The Existing Credit Agreement,
and the schedules and exhibits attached thereto, is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Credit Agreement, schedules and exhibits attached as Annex A
hereto.
2.Conditions of Effectiveness. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent.
(a)The Administrative Agent shall have received each of the following:
(i)counterparts of this Amendment executed by the Borrower, the Administrative
Agent and the Required Lenders;
(ii)a certificate of a Responsible Officer or Secretary of each Loan Party (A)
certifying as to the incumbency and genuineness of the signature of each officer
of such Loan Party executing this Amendment and the other Loan Documents, (B)
certifying that attached thereto is a true, correct and complete copy of the
Organization Documents of each Loan Party, or certifying that such Organization
Documents were delivered on the Closing Date or as of the date of a prior
amendment to the Existing Credit Agreement and certifying that since such date
there have been no changes thereto and (C) attaching resolutions adopted by the
board of directors (or other governing body) of each Loan Party authorizing and
approving the transactions contemplated hereunder and the execution, delivery
and performance of this Amendment and the other Loan Documents;
(iii)a certificate evidencing the existence and good standing of each Loan
Party, issued as of a recent date by the applicable Governmental Authority of
its jurisdiction of organization;


4187-6672-5563 v.6



--------------------------------------------------------------------------------



(iv)favorable opinions of Latham & Watkins LLP and Holland & Hart LLP, covering
such matters concerning each Loan Party as the Administrative Agent may
reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent, such opinions to be addressed to the Administrative Agent
and each Lender; and
(v)counterparts of the Guaranty executed by each Guarantor.
(b)All consents, licenses and approvals required in connection with the
execution, delivery and performance by the Loan Parties and the validity against
the Loan Parties of the Credit Agreement and other Loan Documents shall have
been obtained and shall be in full force and effect, and a Responsible Officer
shall certify to such effect or shall certify that no such consents, license and
approvals are required.
(c)On and as of the Effective Date, (i) there shall exist no Default and (ii)
the representations and warranties of the Loan Parties set forth in the Credit
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of such date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, provided
that in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof, and except that the representations and
warranties contained in subsections (a) and (b) of Section 5.06 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01.
(d)Since December 31, 2019, there shall not have occurred any event or
circumstance that has or could reasonably be expected to, either individually or
in the aggregate, result in a Material Adverse Effect.
(e)The Administrative Agent shall have received a certificate of a Responsible
Officer of each Loan Party certifying as to the matters set forth in clauses (c)
and (d) of this Section 4.
(f)The Administrative Agent shall have received, to the extent not previously
delivered and to the extent requested, at least two Business Days prior to the
Effective Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.
(g)The Borrower shall have paid all fees and expenses, including Attorney Costs
of one counsel to the Administrative Agent and Wells Fargo Securities, LLC.
3.Representations and Warranties. Each Loan Party represents and warrants that
on the Effective Date both before and after giving effect to the transactions
contemplated hereby:
(a)This Amendment and the other Loan Documents have been duly authorized,
executed and delivered by the Loan Parties party thereto, and this Amendment and
the Existing Credit Agreement as modified hereby and each other Loan Document
each constitutes a legal, valid and binding obligation of each Loan Party party
thereto enforceable in accordance with its respective terms, except as such
enforcement may be limited by bankruptcy, insolvency or similar Laws of general
application relating to the enforcement of creditors’ rights or by general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
(b)No Default exists.
(c)Upon giving effect to the execution of this Amendment, the Guaranty and the
other Loan Documents by the Loan Parties on the Effective Date and the
consummation of the transactions contemplated hereby and thereby on the
Effective Date, the Loan Parties (taken together) are solvent (as such term is
used in applicable bankruptcy, liquidation, receivership, insolvency or similar
Laws).


4835-1293-1771 v.11
2



--------------------------------------------------------------------------------



4.Effect of Amendment. This Amendment, except as expressly provided herein,
shall not be deemed to be a consent to the modification or waiver of any other
term or condition of the Existing Credit Agreement. Except as otherwise
expressly provided by this Amendment, all of the terms, conditions and
provisions of the Existing Credit Agreement and the other Loan Documents shall
remain the same, and are hereby ratified and affirmed, and the Existing Credit
Agreement, as amended hereby, and the other Loan Documents shall continue in
full force and effect. From and after the date hereof, each reference in the
Credit Agreement, including the schedules and exhibits thereto and the other
documents delivered in connection therewith, to the “Credit Agreement,” “this
Amendment,” “hereunder,” “hereof,” “herein,” or words of like import, shall mean
and be a reference to the Existing Credit Agreement as amended hereby.
5.Miscellaneous. This Amendment shall for all purposes be construed in
accordance with and governed by the laws of the State of New York. The captions
in this Amendment are for convenience of reference only and shall not define or
limit the provisions hereof. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by facsimile or in electronic form shall be
effective as the delivery of a manually executed counterpart. This Amendment
shall be a “Loan Document” as defined in the Credit Agreement.
6.Entire Agreement. THIS AMENDMENT AND THE EXISTING CREDIT AGREEMENT (AS AMENDED
BY THIS AMENDMENT) AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[SIGNATURES PAGES FOLLOW]


4835-1293-1771 v.11
3



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers effective as
of the date first written above.
QEP RESOURCES, INC., as the Borrower


By:    /s/ William J. Buese
Name: William J. Buese
Title: Vice President, Chief Financial Officer and
Treasurer




QEP ENERGY COMPANY




By:    /s/ William J. Buese         
Name: William J. Buese
Title: Vice President, Chief Financial Officer and
Treasurer




QEP MARKETING COMPANY, LLC




By:    /s/ William J. Buese         
Name: William J. Buese
Title: Vice President, Chief Financial Officer and
Treasurer




PERMIAN GATHERING, LLC




By:    /s/ William J. Buese         
Name: William J. Buese
Title: Vice President, Chief Financial Officer and
Treasurer




MUSTANG SPRINGS OIL TERMINAL, LLC




By:    /s/ William J. Buese         
Name: William J. Buese
Title: Vice President, Chief Financial Officer and
Treasurer


4835-1293-1771 v.11
4



--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, L/C Issuer,
Swing Line Lender and a Lender
By: /s/ Jonathan Herrick
Name: Jonathan Herrick
Title: Director







--------------------------------------------------------------------------------



BMO HARRIS FINANCING, INC., as a Lender
By: /s/ Matthew L. Davis
Name: Matthew L. Davis
Title: Director







--------------------------------------------------------------------------------



CITIBANK, N.A., as a Lender
By: /s/ Ivan Davey
Name: Ivan Davey
Title: Vice President







--------------------------------------------------------------------------------



JP MORGAN CHASE BANK, N.A., as a Lender
By: /s/ Jorge Diaz Granados
Name: Jorge Diaz Granados
Title: Authorized Officer







--------------------------------------------------------------------------------



MUFG BANK, LTD.., as a Lender
By: /s/ Kevin Sparks
Name: Kevin Sparks
Title: Director







--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, as a Lender
By: /s/ John C. Lozano
Name: John C. Lozano
Title: Senior Vice President







--------------------------------------------------------------------------------



SUMITOMO MITSUI BANKING CORPORATION, as a Lender
By: /s/ Michael Maguire
Name: Michael Maguire
Title: Managing Director







--------------------------------------------------------------------------------



TORONTO DOMINION (NEW YORK) LLC, as a Lender
By: /s/ Michael Borowiecki
Name: Michael Borowiecki
Title: Authorized Signatory







--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA, as a Lender
By: /s/ Jamie Minieri
Name: Jamie Minieri
Title: Authorized Signatory







--------------------------------------------------------------------------------



Zions Bancorporation, N.A., as a Lender
By: /s/ Kevin Donaldson
Name: Kevin Donaldson
Title: SVP







--------------------------------------------------------------------------------






Annex A
[Attached hereto]









--------------------------------------------------------------------------------




CREDIT AGREEMENT


Dated as of August 25, 2011


among


QEP RESOURCES, INC.,
as the Borrower


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, L/C Issuer and Swing Line Lender
and
The Lenders Party Hereto


BMO CAPITAL MARKETS CORP.
and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
CITIBANK, N.A.
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents


WELLS FARGO SECURITIES LLC,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
BMO CAPITAL MARKETS CORP.,
CITIGROUP GLOBAL MARKETS INC.,
J.P. MORGAN SECURITIES LLC,
and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners








4835-1293-1771 v.13

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Section
Page


Article I. DEFINITIONS AND ACCOUNTING TERMS
1


1.01


Defined Terms
1


1.02


Other Interpretive Provisions
27


1.03


Accounting Terms
27


1.04


Rounding
28


1.05


References to Agreements and Laws
28


1.06


Times of Day
28


1.07


Letter of Credit Amounts
28


1.08


Oil and Gas Definitions
28


1.09


Divisions
28


Article II. THE COMMITMENTS AND CREDIT EXTENSIONS
29


2.01


Loans
29


2.02


Borrowings, Conversions and Continuations of Loans
29


2.03


Letters of Credit
30


2.04


Swing Line Loans
37


2.05


Prepayments
39


2.06


Termination or Reduction of Commitments
39


2.07


Repayment of Loans and Swing Line Loans
40


2.08


Interest
40


2.09


Fees
40


2.10


Computation of Interest and Fees
41


2.11


Evidence of Debt
41


2.12


Payments Generally
42


2.13


Sharing of Payments by Lenders
43


2.14


[Reserved]
43


2.15


[Reserved]
43


2.16


Defaulting Lenders
43


Article III. TAXES, YIELD PROTECTION AND ILLEGALITY
45


3.01


Taxes
45


3.02


Illegality
48


3.03


Inability to Determine Rates
49


3.04


Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans
50


3.05


Compensation for Losses
51


3.06


Matters Applicable to all Requests for Compensation
51


3.07


Survival
52


Article IV. CONDITIONS PRECEDENT TO CREDIT WORTHINESS
52


4.01


Conditions of Initial Credit Extension
52


4.02


Conditions to all Credit Extensions
53


Article V. REPRESENTATIONS AND WARRANTIES
53


5.01


No Default
53


5.02


Organization and Good Standing
53


5.03


Authorization
53


5.04


No Conflicts or Consents
54


5.05


Enforceable Obligations
54


5.06


Audited Financial Statements
54


5.07


Other Obligations and Restrictions
54


5.08


Full Disclosure
54







4835-1293-1771 v.13
i

--------------------------------------------------------------------------------



5.09


Litigation
55


5.10


Labor Disputes and Acts of God
55


5.11


ERISA
55


5.12


Environmental and Other Laws
55


5.13


Borrower's Subsidiaries
55


5.14


Title to Properties; Licenses
55


5.15


Government Regulation
56


5.16


Solvency
56


5.17


Compliance with Laws
56


5.18


Taxes
56


5.19


Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions
56


5.20


EEA Financial Institutions
56


Article VI. AFFIRMATIVE COVENANTS OF BORROWER
56


6.01


Books, Financial Statements and Reports
57


6.02


Other Information and Inspections
58


6.03


Notice of Material Events
58


6.04


Maintenance of Properties
59


6.05


Maintenance of Existence and Qualifications
59


6.06


Payment of Obligations
59


6.07


Insurance
59


6.08


Compliance with Law
59


6.09


Use of Proceeds
59


6.10


Subordination of Intercompany Indebtedness
59


6.11


Reserve Reports
59


6.12


Compliance with Anti-Corruption Laws; Beneficial Ownership Regulations,
Anti-Money Laundering Laws and Sanctions
60


6.13


Additional Guarantors
60


Article VII. NEGATIVE CONVENANTS OF BORROWER
60


7.01


Indebtedness
60


7.02


Limitation of Liens
61


7.03


Line of Businesses
61


7.04


Investments in Unrestricted Subsidiaries and Joint Ventures
61


7.05


Limitation on Mergers and other Fundamental Changes
62


7.06


Transactions with Affiliates
62


7.07


Restrictive Agreements
62


7.08


ERISA
62


7.09


Dispositions of Property
62


7.10


Swap Contracts
63


7.11


Financial Covenants
64


7.12


Reserved
64


7.13


Use of Proceeds
64


7.14


Restricted Payments
64


7.15


Limitations on Redemptions of Senior Notes
65


Article VIII. EVENTS OF DEFAULT AND REMEDIES
65


8.01


Events of Default
65


8.02


Remedies upon Event of Default
67


8.03


Application of Funds
67


Article IX. ADMINISTRATIVE AGENT
68


9.01


Appointment and Authority
68


9.02


Rights as a Lender
68


9.03


Exculpatory Provisions
68







4835-1293-1771 v.13
ii

--------------------------------------------------------------------------------



9.04


Reliance by Administrative Agent
69


9.05


Delegation of Duties
69


9.06


Resignation of Administrative Agent
69


9.07


Non-Reliance on Administrative Agent and Other Lenders
70


9.08


Administrative Agent May File Proofs of Claim
70


9.09


Other Agents; Arrangers and Managers
71


9.10


Guaranty Matters
71


9.11


Swap Obligations and Bank Product Obligations
71


Article X. MISCELLANEOUS
71


10.01


Amendments, Etc.
71


10.02


Notices; Electronic Communications
72


10.03


No Waiver; Cumulative Remedies; Enforcement
74


10.04


Expenses; Indemnity; Damage Waiver
74


10.05


Intentionally Left Blank
76


10.06


Payments Set Aside
76


10.07


Successors and Assigns
76


10.08


Confidentiality
80


10.09


Set-off
80


10.10


Interest Rate Limitation
81


10.11


Counterparts; Effectiveness
81


10.12


Integration
81


10.13


Survival of Representations and Warranties
81


10.14


Severability
81


10.15


Replacement of Lenders
81


10.16


Governing Law
82


10.17


Waiver of Right to Trial by Jury
82


10.18


No Advisory or Fiduciary Responsibility
83


10.19


Electronic Execution of Assignments and Certain Other Documents
83


10.20


USA PATRIOT Act Notice
83


10.21


Existing Credit Agreement
83


10.22


ENTIRE AGREEMENT
83


10.23


Acknowledgment and Consent to Bail-In of Affected Financial Institutions
84


10.24


Certain ERISA Matters
84


10.25


Acknowledgment Regarding Any Supported QFCs
85







SCHEDULES
SCHEDULE 2.01    Commitments and Pro Rata Shares
SCHEDULE 2.04    Swing Line Rate Calculation
SCHEDULE 5.07    Obligations and Restrictions
SCHEDULE 5.10    Labor Disputes and Acts of God
SCHEDULE 5.12    Environmental Matters
SCHEDULE 5.13    Subsidiaries
SCHEDULE 7.01    Indebtedness
SCHEDULE 10.02    Administrative Agent’s Office, Certain Addresses for Notices
EXHIBITS
EXHIBIT A-1:    Form of Loan Notice
EXHIBIT A-2:    Form of Swing Line Loan Notice




4835-1293-1771 v.13
iii

--------------------------------------------------------------------------------



EXHIBIT B:    Form of Note
EXHIBIT C:    Form of Compliance Certificate
EXHIBIT D:    Assignment and Assumption
EXHIBIT E:    Forms of U.S. Tax Compliance Certificates
EXHIBIT F:    Guaranty






4835-1293-1771 v.13
iv

--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) is entered into as of August 25, 2011,
among QEP RESOURCES, INC., a Delaware corporation (the “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
L/C Issuer and Swing Line Lender.
The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth below:
“2021 Senior Notes” means the 6.875% senior notes, due 2021 of the Borrower
issued in the original principal amount of $625,000,000 pursuant to the
Indenture.
“2022 Senior Notes” means the 5.375% senior notes, due 2022 of the Borrower
issued in the original principal amount of $500,000,000 pursuant to the
Indenture.
“2023 Senior Notes” means the 5.250% senior notes, due 2023 of the Borrower
issued in the original principal amount of $650,000,000 pursuant to the
Indenture.
“2026 Senior Notes” means the 5.625% senior notes, due 2026 of the Borrower
issued in the original principal amount of $500,000,000 pursuant to the
Indenture.
“Administrative Agent” means Wells Fargo Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person. A Person shall be
deemed to be “controlled by” any other Person if such other Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of such Person, whether through the ability to exercise
voting power, by contract or otherwise.
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, the Arrangers, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.
“Aggregate Commitments” means the Commitments of all the Lenders in an amount
not to exceed $850,000,000.
“Agreement” means this Agreement.




4835-1293-1771 v.13

--------------------------------------------------------------------------------





“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption, including the United
States Foreign Corrupt Practices Act of 1977 and the rules and regulations
thereunder and the U.K. Bribery Act 2010 and the rules and regulations
thereunder.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules related to terrorism
financing, money laundering, any predicate crime to money laundering or any
financial record keeping, including any applicable provision of the Patriot Act
and The Currency and Foreign Transactions Reporting Act (also known as the “Bank
Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959).
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the applicable Utilization from time to time. The Applicable Rate
shall immediately and automatically change when and as the Utilization changes.
Applicable Rate
Pricing Level
Utilization
Commitment Fee
Eurodollar Rate
+
Letter of Credit Fee
Base Rate
1
< 50%
0.450%
2.500%
1.500%
2
≥ 50% but < 75%
0.450%
2.750%
1.750%
3
≥ 75% but < 90%
0.500%
3.250%
2.250%
4
≥ 90%
0.500%
3.500%
2.500%



“Approved Fund” has the meaning specified in Section 10.07(h).
“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) DeGolyer and MacNaughton, (c) Cawley, Gillespie & Associates, Inc., (d)
Ryder Scott Company Petroleum Consultants, L.P. and (e) any other reputable firm
of independent petroleum engineers as shall be selected by the Borrower and
approved by the Administrative Agent, such approval not to be unreasonably
withheld or delayed.
“Arrangers” means Wells Fargo Securities, LLC, The Bank of Tokyo-Mitsubishi UFJ,
Ltd., BMO Capital Markets Corp., Citigroup Global Markets Inc., J.P. Morgan
Securities, LLC and U.S. Bank National Association, in their respective
capacities as joint lead arrangers and joint bookrunners.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.




4835-1293-1771 v.13
2

--------------------------------------------------------------------------------





“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2019,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the Commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank Product Obligations” means, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.
“Bank Product Provider” means any Person that, at the time it provides any Bank
Product to any Loan Party or Restricted Subsidiary, is (i) a Lender, (ii) the
Administrative Agent or (iii) an Affiliate of a Lender or the Administrative
Agent.
“Bank Products” means any of the following services provided to any Loan Party
by the Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Wells Fargo Bank as its
“prime rate”, and (c) the Eurodollar Rate for a one month Interest Period for
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%. The “prime rate” is a rate set by Wells Fargo Bank based
upon various factors including Wells Fargo Bank’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Wells Fargo Bank shall take effect at
the opening of business on the day specified in the public announcement of such
change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to Eurodollar
Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement




4835-1293-1771 v.13
3

--------------------------------------------------------------------------------





Adjustment; provided that, if the Benchmark Replacement as so determined would
be less than zero, the Benchmark Replacement will be deemed to be zero for the
purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
Eurodollar Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to Eurodollar Rate:
(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
Eurodollar Rate permanently or indefinitely ceases to provide Eurodollar Rate;
and
(b)in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to Eurodollar Rate:
(a)a public statement or publication of information by or on behalf of the
administrator of Eurodollar Rate announcing that such administrator has ceased
or will cease to provide Eurodollar Rate, permanently or indefinitely; provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide Eurodollar Rate;
(b)a public statement or publication of information by the regulatory supervisor
for the administrator of Eurodollar Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for Eurodollar
Rate, a resolution authority with jurisdiction over the administrator for
Eurodollar Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for Eurodollar Rate, which states that the
administrator of Eurodollar Rate has ceased or will cease to provide Eurodollar
Rate permanently or indefinitely; provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide Eurodollar Rate; or
(c)a public statement or publication of information by the regulatory supervisor
for the administrator of Eurodollar Rate announcing that Eurodollar Rate is no
longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement




4835-1293-1771 v.13
4

--------------------------------------------------------------------------------





or publication, the date of such statement or publication) and (b) in the case
of an Early Opt-in Election, the date specified by the Administrative Agent or
the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to Eurodollar Rate
and solely to the extent that Eurodollar Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced Eurodollar Rate for all purposes hereunder in accordance with Section
3.03 and (b) ending at the time that a Benchmark Replacement has replaced
Eurodollar Rate for all purposes hereunder pursuant to Section 3.03.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” has the meaning specified in Section 10.25(b).
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.01.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer or Lenders, as
collateral for L/C Obligations or obligations of Lenders to fund participations
in respect of L/C Obligations, cash or deposit account balances or, if the
Administrative Agent and the L/C Issuer shall agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
“Change in Law” means (a) the adoption or taking effect of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by any Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.




4835-1293-1771 v.13
5

--------------------------------------------------------------------------------





“Change of Control” means (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 35% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right) or (b) the Borrower shall fail to
own, directly or indirectly, 100% of the equity interests in the Guarantors
(other than as a result of a Disposition permitted by Section 7.09).
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and in effect from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“consolidated” or “Consolidated” means “consolidated” in accordance with GAAP.
“Consolidated Cash Balance” means, at any time of determination, the sum of the
aggregate amount of cash or cash equivalents, in each case, held or owned by
(whether directly or indirectly), credited to the account of, or otherwise
reflected as an asset on the balance sheet of, the Borrower and its Restricted
Subsidiaries (other than (i) any cash set aside to pay in the ordinary course of
business amounts of the Borrower and its Restricted Subsidiaries then due and
owing (or to be due and owing within five (5) Business Days) to unaffiliated
third parties or joint ventures (including, for the avoidance of doubt, to pay
royalty obligations, working interest obligations, production payments, vendor
payments, suspense payments, similar payments as are customary in the oil and
gas industry, severance and ad valorem taxes, payroll, payroll taxes, other
taxes, employee wage and benefit payment obligations (including salaries, wages,
bonuses, benefits and expense reimbursements) and trust and fiduciary
obligations) and for which the Borrower or such Restricted Subsidiary, as
applicable, has issued checks or has initiated wires or ACH transfers in order
to pay (or will issue checks or initiate wires or ACH transfers in order to pay
such amounts within five (5) Business Days), (ii) cash allocated for, reserved
for or otherwise set aside to pay amounts permitted to paid by the Borrower or
any Restricted Subsidiary under Sections 7.04, 7.14 and 7.15 of this Agreement
and for which the Borrower or any Restricted Subsidiary has issued checks or has
initiated wires or ACH transfers in order to pay (or will issue checks or
initiate wires or ACH transfers in order to pay such amounts within five (5)
Business Days), (iii) any amounts held as cash collateral as required pursuant
to Section 2.03(g), (iv) cash of the Borrower or any Restricted Subsidiary (A)
to be used by the Borrower or any Restricted Subsidiary within five (5) Business
Days to pay the purchase price for any acquisition of any assets or property
permitted hereunder by the Borrower or any Restricted Subsidiary pursuant to a
binding and enforceable purchase and sale agreement with an unaffiliated third
party containing customary provisions regarding the payment and refunding of
such purchase price or (B) constituting purchase price deposits held in escrow
by an unaffiliated third




4835-1293-1771 v.13
6

--------------------------------------------------------------------------------





party pursuant to a binding and enforceable purchase and sale agreement with an
unaffiliated third party containing customary provisions regarding the payment,
application and refunding of such deposits and (v) any cash set aside in reserve
in connection with litigation associated with the River Bottom dispute in
Williston, North Dakota).
“Consolidated Cash Measurement Day” means each Friday of each week or such other
Business Day of each week as the Administrative Agent and the Borrower may
agree, commencing with the first full calendar week following the Eighth
Amendment Effective Date.
“Consolidated Cash Threshold” means $50,000,000.
“Consolidated EBITDAX” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period, (ii) the provision for Federal, state, local and foreign income
taxes payable by the Borrower and its Restricted Subsidiaries for such period,
(iii) depreciation, depletion and amortization expense, (iv) exploration
expense, (v) impairment and abandonment expense, (vi) any extraordinary losses
(including losses on sales of assets outside of the ordinary course of
business), (vii) unrealized losses under Swap Contracts, (viii) any
non-recurring non-cash expenses or extraordinary non-cash expenses with respect
to contingent liabilities (provided that if any such non-cash charges represent
an accrual or reserve for potential cash items in any future period, (1) the
Borrower may determine not to add back such non-cash charge in the current
period and (2) to the extent the Borrower does decide to add back such non-cash
charge, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDAX to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period) and (ix) any non-cash
charges or expenses incurred pursuant to any incentive compensation plan not
paid in cash, plus (b) the amount of cash dividends actually received during
such period by the Borrower and its Restricted Subsidiaries from Unrestricted
Subsidiaries, minus (c) the following to the extent included in calculating such
Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of the Borrower and its Restricted Subsidiaries for such period, (ii)
all non-cash items increasing Consolidated Net Income for such period (other
than deferred revenue from the sale of production dedicated under production
payment or similar arrangements), (iii) gains on sales of assets outside the
ordinary course of business, and (iv) unrealized gains under Swap Contracts,
provided, however, that Consolidated EBITDAX shall be calculated on a pro forma
basis to give effect to any acquisitions or divestitures (in a single
transaction or series of related transactions) having an aggregate fair market
value equal to or exceeding $50,000,000 during the relevant calculation period
(including pro forma effect of any expense or cost reductions or increases that
have occurred or are reasonably expected to occur as a result of such
transaction) made by the Borrower or its Restricted Subsidiaries during the
relevant calculation period as if such acquisition or divestiture had occurred
on the first day of such calculation period.
“Consolidated EBITDA-Midstream” means, for any period, the sum of Consolidated
Net Income-Midstream for such period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income-Midstream: (i) Consolidated
Interest Charges-Midstream for such period, (ii) the provision for Federal,
state, local and foreign income taxes payable by the Midstream Subsidiaries and
their respective Restricted Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) any impairment and abandonment expense, (v) any
extraordinary losses of the Midstream Subsidiaries and their Restricted
Subsidiaries (including losses on sales of assets outside of the ordinary course
of business), (vi) unrealized losses under Swap Contracts, (vii) any
non-recurring non-cash expenses or extraordinary non-cash expenses with respect
to contingent liabilities (provided that if any such non-cash charges represent
an accrual or reserve for potential cash items in any future period, (1) the
Borrower may determine not to add back such non-cash charge in the current
period and (2) to the extent the Borrower does decide to add back such non-cash
charge, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA-Midstream to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period) and (viii)
any non-cash charges or expenses incurred pursuant to any incentive compensation
plan not paid in cash, and minus (b) the following to the extent included in
calculating such Consolidated Net Income-Midstream: (i) Federal, state, local
and foreign income tax credits of the Midstream Subsidiaries and their
respective Restricted Subsidiaries for such period, (ii) all non-cash items
increasing Consolidated Net Income-Midstream for such period, (iii) gains on
sales of assets outside the ordinary course of business and (iv) unrealized
gains under Swap Contracts, provided, however, that Consolidated
EBITDA-Midstream shall be calculated on a pro forma basis to give effect to any
acquisitions or divestitures




4835-1293-1771 v.13
7

--------------------------------------------------------------------------------





(in a single transaction or series of related transactions) having an aggregate
fair market value equal to or exceeding $50,000,000 during the relevant
calculation period (including pro forma effect of any expense or cost reductions
or increases that have occurred or are reasonably expected to occur as a result
of such transaction) made by the Midstream Subsidiaries or their respective
Restricted Subsidiaries during the relevant calculation period as if such
acquisition or divestiture had occurred on the first day of the relevant
calculation period.
“Consolidated Funded Debt” means the aggregate of the Indebtedness of the
Borrower and its Restricted Subsidiaries described in clauses (a), (b), (d),
(e), (f), (g), (h) and (i) (other than Indebtedness consisting of Guarantees in
respect of net obligations of the Borrower and its Restricted Subsidiaries under
any Swap Contract otherwise permitted under this Agreement) of the definition of
Indebtedness in Section 1.01, on a consolidated basis after elimination of
intercompany items. For purposes of clarity, Convertible Securities shall not
constitute Indebtedness for the purposes of this definition of “Consolidated
Funded Debt”.
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, amortization or write-off of debt discount, fees, charges,
issuance costs and commissions and related expenses of the Borrower and its
Restricted Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Restricted Subsidiaries with
respect to such period under capital leases that is treated as interest in
accordance with GAAP.
“Consolidated Interest Charges-Midstream” means, for any period, for the
Midstream Subsidiaries and their respective Restricted Subsidiaries on a
consolidated basis, the sum of (a) all interest, premium payments, debt
discount, fees, charges and related expenses of the Midstream Subsidiaries and
their respective Restricted Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, and (b) the portion of rent expense of the Midstream Subsidiaries and
their respective Restricted Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Net Funded Debt as of such date to (b) Consolidated EBITDAX
for the period of the four fiscal quarters most recently ended.
“Consolidated Net Funded Debt” means Consolidated Funded Debt less unrestricted
cash and cash equivalents (provided, however, that if at any time the aggregate
Outstanding Amount of the Loans exceeds $50,000,000, then the amount of
unrestricted cash and cash equivalents that may be deducted from Consolidated
Funded Debt shall not exceed $50,000,000) that is not subject to any Lien other
than a Lien granted pursuant to this Agreement or any other Loan Document and
any Lien described under clause (o) of the definition of “Permitted Liens”.
“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the net income of the Borrower
and its Restricted Subsidiaries (excluding extraordinary gains and extraordinary
losses) for that period.
“Consolidated Net Income-Midstream” means, for any period, for the Midstream
Subsidiaries and their respective Restricted Subsidiaries on a consolidated
basis, the net income of the Midstream Subsidiaries and their respective
Restricted Subsidiaries (excluding extraordinary gains and extraordinary losses)
for that period.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Convertible Securities” means Equity Interests of the Borrower or any
Subsidiary that is or will become, after the passage of a specified amount of
time (not to exceed three (3) years), mandatorily convertible into or
mandatorily exchangeable for common Equity Interests of the Borrower or any
Subsidiary.




4835-1293-1771 v.13
8

--------------------------------------------------------------------------------





“Covered Entity” has the meaning specified in Section 10.25(b).
“Covered Party” has the meaning specified in Section 10.25.
“Credit Extension” means each of the following: (a) a Borrowing, (b) an L/C
Credit Extension, and (c) a Swing Line Borrowing.
“Debt Ratings” means, as of any date of determination, the ratings as determined
by Moody’s, S&P and Fitch of the Borrower’s non-credit enhanced senior unsecured
long-term debt.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate for Base Rate Loans plus (iii) 2% per annum; provided, however,
that with respect to a Eurodollar Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including the Applicable Rate for
Eurodollar Loans) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum, in all cases to the fullest extent permitted
by applicable Laws.
“Default Right” has the meaning specified in Section 10.25(b).
“Defaulting Lender” means, subject to Section 2.16(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), (d) has, or has a direct or indirect parent company that has, become
the subject of a Bail-In Action, or (e) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets (except in the case of Export Development Canada) or permit such Lender
(or such Governmental Authority) to reject, repudiate, disavow or disaffirm any
contracts or agreements made with such Lender. Any determination by




4835-1293-1771 v.13
9

--------------------------------------------------------------------------------





the Administrative Agent that a Lender is a Defaulting Lender under clauses (a)
through (e) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.16(f)) upon delivery of written notice of such determination to the
Borrower, the L/C Issuer, the Swing Line Lender and each Lender.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States
“Early Opt-in Election” means the occurrence of:
(a)(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 3.03 are being executed or amended, as applicable,
to incorporate or adopt a new benchmark interest rate to replace LIBOR, and
(b)(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eighth Amendment” means the Eighth Amendment to the Credit Agreement entered
into as of June 4, 2020 by and among the Borrower, the Lenders party thereto,
and the Administrative Agent.
“Eighth Amendment Effective Date” means June 4, 2020.
“Eligible Assignee” has the meaning specified in Section 10.07(h).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d)




4835-1293-1771 v.13
10

--------------------------------------------------------------------------------





the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests”, “equity interests” and “equity securities” means, with
respect to any Person, all of the shares of capital stock of (or other ownership
or profit interests in) such Person, all of the warrants, options or other
rights for the purchase or acquisition from such Person of shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or non-voting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Rate” means, subject to the implementation of a Benchmark
Replacement in accordance with Section 3.03, for any interest rate calculation
with respect to a Eurodollar Rate Loan, the rate of interest per annum
determined on the basis of the rate for deposits in Dollars for a period equal
to the applicable Interest Period as published by the ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) two (2) London Banking Days prior to the first day of the
applicable Interest Period. If, for any reason, such rate is not so published
then “Eurodollar Rate” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period. Each calculation by the Administrative
Agent of LIBOR shall be conclusive and binding for all purposes, absent manifest
error. Notwithstanding the foregoing, (x) in no event shall Eurodollar Rate
(including any Benchmark Replacement with respect thereto) be less than zero (0)
and (y) unless otherwise specified in any amendment to this Agreement entered
into in accordance with Section 3.03, in the event that a Benchmark Replacement
with respect to Eurodollar Rate is implemented then all references herein to
Eurodollar Rate shall be deemed references to such Benchmark Replacement.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate (other than pursuant to clause (c) of the definition of “Base
Rate”).
“Event of Default” has the meaning specified in Section 8.01.




4835-1293-1771 v.13
11

--------------------------------------------------------------------------------





“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such related Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower under Section
10.15) or (ii) such Lender changes its Lending Office, except in each case to
the extent that, pursuant to Section 3.01, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(g)(ii) and (d) any U.S. federal withholding Taxes imposed
under FATCA.
“Existing Credit Agreement” means that certain Credit Agreement dated as of
March 11, 2008, by and among the Borrower, Bank of America, N.A., as
administrative agent, and the lenders party thereto, as amended.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded, if necessary, to the nearest 1/100 of
1%) charged to Wells Fargo Bank on such day on such transactions as determined
by the Administrative Agent; provided that if such rate would otherwise be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Fee Letters” means, collectively, (a) the letter agreement, dated as of the
Fourth Amendment Effective Date, among the Borrower, the Administrative Agent,
the Arrangers and the other parties thereto, and (b) the letter agreement, dated
as of the Eighth Amendment Effective Date, among the Borrower, the
Administrative Agent, the Arrangers and the other parties thereto.
“Fitch” means Fitch Ratings Inc. and any successor thereto.




4835-1293-1771 v.13
12

--------------------------------------------------------------------------------





“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Fourth Amendment Effective Date” means December 2, 2014.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Free Cash Flow” means, for the Borrower and its Restricted Subsidiaries on a
consolidated basis, Consolidated EBITDAX for the period less the sum of (a)
scheduled principal repayments of Indebtedness (other than scheduled principal
repayments of the Senior Notes), (b) Consolidated Interest Charges actually paid
in cash by the Borrower and its Subsidiaries, (c) capital expenditures,
excluding acquisitions, actually paid in cash by the Borrower and its
Subsidiaries, (d) cash Taxes paid, (e) exploration expenses actually paid in
cash, (f) plugging and abandonment expenses actually paid in cash, (g)
Restricted Payments actually paid in cash, (h) any Investments made in cash
pursuant to Section 7.04(a) or any other Investments (including acquisitions)
made in cash in any unaffiliated third-party and (i) any other cash charge that
reduces Consolidated Net Income, except in the case of clauses (a)-(i) above to
the extent such cash was financed with proceeds of any issuance of Equity
Interests or long-term Indebtedness permitted by the Loan Documents (other than
the proceeds of a Credit Extension).
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations with respect to Letters of Credit issued by the L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Pro Rata Share of outstanding Swing
Line Loans made by such Swing Line Lender other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders in accordance with the terms hereof.
“Fund” has the meaning set forth in Section 10.07(h).
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary




4835-1293-1771 v.13
13

--------------------------------------------------------------------------------





obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
“Guarantors” means, collectively, QEP Energy Company, QEP Marketing Company,
LLC, Permian Gathering, LLC, Mustang Springs Oil Terminal, LLC and each other
guarantor that becomes party to the Guaranty after the Eighth Amendment
Effective Date pursuant to Section 6.13 or otherwise.


“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit F.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
(e)    indebtedness (excluding prepaid interest thereon) secured by (or for
which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) a Lien on property owned or being acquired by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse;
(f)    capital leases and Synthetic Lease Obligations;
(g)    the amount of deferred revenue attributed to any forward sale of
production for which such Person has received payment in advance other than on
ordinary trade terms;
(h)    all obligations or undertakings of such Person with respect to payments
received by such Person in consideration of oil, gas, or other minerals yet to
be acquired or produced at the time of payment (including obligations under
“take-or-pay” contracts, contracts to deliver oil, gas or other minerals in
return for payments already received and the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment) or with respect to other
obligations to deliver goods or services in consideration of advance payments
therefore; and
(i)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value




4835-1293-1771 v.13
14

--------------------------------------------------------------------------------





thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Indenture” means, collectively, (a) that certain Indenture, dated as of March
1, 2001, by and between the Borrower, as successor to Questar Market Resources,
Inc., and Wells Fargo Bank, National Association, as successor trustee, and (b)
that certain Indenture, dated as of March 1, 2012, by and between the Borrower
and Wells Fargo Bank, National Association, as trustee.
“Information” has the meaning specified in Section 10.08.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning, of such Interest Period shall also be Interest Payment Dates; (b)
as to any Base Rate Loan, the last Business Day of each March, June, September
and December and the Maturity Date; and (c) as to any Swing Line Loan, the
Maturity Date thereof.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date (a) one week or one, two, three
or six months thereafter, or (b) upon consent of all Lenders, nine or twelve
months thereafter, in any case as selected by the Borrower in its Loan Notice;
provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.




4835-1293-1771 v.13
15

--------------------------------------------------------------------------------





“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
“L/C Commitment” has the meaning set forth in the definition of L/C Issuer.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means, for purposes of Section 2.03(a), Wells Fargo Bank, The Bank
of Tokyo-Mitsubishi UFJ, Ltd., Bank of Montreal, Citibank, N.A., JPMorgan Chase
Bank, N.A. and U.S. Bank National Association (collectively, the “Initial L/C
Issuers”), or such other Lender that has agreed, at the request of the Borrower,
to issue Letters of Credit hereunder, and that is reasonably acceptable to the
Administrative Agent (such acceptance not to be unreasonably withheld,
conditioned or delayed). The dollar amount of the commitment of each L/C Issuer
to issue Letters of Credit hereunder is referred to as its “L/C Commitment.” The
L/C Commitment of Bank of Montreal is $56,000,000, Wells Fargo Bank is
$32,000,000 and the L/C Commitment of each other Initial L/C Issuer is
$28,000,000. When the term “L/C Issuer” is used herein with reference to any
Letter of Credit issued hereunder, such term means the issuer of such Letter of
Credit, and as otherwise used herein, with reference to any Letter of Credit
issued hereunder, the term “the L/C Issuer” means “each L/C Issuer” or “the
applicable L/C Issuer,” as the context may require.
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit issued hereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the L/C Issuer (or, if such day is not a
Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$200,000,000 and (b) the Aggregate Commitments. The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitments.




4835-1293-1771 v.13
16

--------------------------------------------------------------------------------





“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Liquidity” means, as of any date, the sum of (a) the aggregate amount of
unencumbered cash and cash equivalents of the Borrower and its Restricted
Subsidiaries on such date and (b) the aggregate amount of unfunded Commitments.
“Loan” has the meaning specified in Section 2.01.
“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Guaranty, the Fee Letter, and each other document executed and delivered by the
Borrower in connection therewith that is designated as a Loan Document therein.
“Loan Notice” means a written notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A-1.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Material Adverse Effect” means a material and adverse effect upon (a) the
property, assets, business, operations, liabilities or condition (financial or
otherwise) of the Borrower and its Restricted Subsidiaries taken as a whole
since December 31, 2019, (b) the ability of the Loan Parties, taken as a whole,
to perform their payment or other material obligations under the Loan Documents,
or (c) the rights, and remedies available to, or conferred upon, the
Administrative Agent or the Lenders under the Loan Documents.
“Material Subsidiaries” means, collectively, QEP Energy Company, QEP Marketing
Company, LLC and any Restricted Subsidiary that has total assets (including
Equity Interests in other Subsidiaries) equal to or greater than 2.5% of
consolidated total assets of the Borrower and its consolidated Subsidiaries
(calculated as of the end of the most recent fiscal period for which financial
statements are required to be delivered pursuant to Sections 6.01(a) or
6.01(b)).
“Maturity Date” means (a) September 1, 2022; provided that, in any case, the
Maturity Date for any Swing Line Loan shall be five Business Days after such
Swing Line Loan is made.
“Midstream Assets” means all of the oil, gas and water gathering, transporting,
treatment, storing, processing, compression, trunk lines and associated
equipment owned by the Midstream Subsidiaries and their respective Restricted
Subsidiaries.
“Midstream Services” means the provision of gathering, transporting,
terminalling, treating, storing, and processing hydrocarbons and other similar
activities, including services involving the sourcing, handling, storing,
processing, recycling and ultimately disposing of water associated with
operations.
“Midstream Subsidiaries” means any Subsidiary of the Borrower that the Borrower,
with the approval of the Administrative Agent, designates as a Midstream
Subsidiary, in each case for so long as such Subsidiary is engaged primarily in
the business of providing Midstream Services and its assets are comprised only
of Midstream Assets and assets related and incidental thereto.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
the Fronting Exposure of the L/C Issuer with respect to Letters of Credit




4835-1293-1771 v.13
17

--------------------------------------------------------------------------------





issued and outstanding at such time and (b) otherwise, an amount determined by
the Administrative Agent and the L/C Issuer in their sole discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Net Priority Guaranteed Debt” means Priority Guaranteed Debt less unrestricted
cash and cash equivalents that is not subject to any Lien other than a Lien
granted pursuant to this Agreement or any other Loan Document and any Lien
described under clause (o) of the definition of “Permitted Liens”; provided,
however, that if at any time the aggregate Outstanding Amount of the Loans
exceeds $50,000,000, then the amount of unrestricted cash and cash equivalents
that may be deducted from Priority Guaranteed Debt shall not exceed $50,000,000.


“Net Priority Guaranteed Leverage Ratio” means, as of any date of determination,
the ratio of (a) Net Priority Guaranteed Debt as of such date to (b)
Consolidated EBITDAX for the period of the four fiscal quarters most recently
ended.


“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Swing Line Loan or Letter of Credit and
including all L/C Obligations, whether such Obligations are direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, (b) all Swap Obligations owed by any Loan
Party or Restricted Subsidiary to any Swap Provider, and (c) all Bank Product
Obligations, together with all renewals, extensions, modifications or
refinancings of any of the foregoing; provided, however, that the Obligations
shall not include any Excluded Swap Obligations. Without limiting the foregoing,
the Obligations include the obligation to pay principal, interest, Letter of
Credit commissions, charges, expenses, fees, indemnities and other amounts, in
each case, to the extent payable by any Loan Party under any Loan Document.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“oil and gas properties” means fee, leasehold or other interests in or under
mineral estates or oil, gas and other liquid or gaseous hydrocarbon leases,
including, without limitation, overriding royalty and royalty interests,
leasehold estate interests, net profits interests, production payment interests
and mineral fee interests, together with contracts executed in connection
therewith and all tenements, hereditaments, appurtenances and properties, real
or personal, appertaining, belonging, affixed or incidental thereto.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.




4835-1293-1771 v.13
18

--------------------------------------------------------------------------------





“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed
solely as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.15).
“Outstanding Amount” means (i) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans, as the case may be, occurring on such date;
(ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date; and (iii) with respect to Swing Line Loans, the aggregate outstanding
principal amount thereof after giving effect to any borrowing or repayment of
Swing Line Loans, as the case may be, occurring on such date.
“Participant” has the meaning specified in Section 10.07(d).
“Participant Register” has the meaning specified in Section 10.07(f).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Protection Act of 2006, as amended (“Pension Act”), Section
412 of the Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432, and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Permitted Liens” means:
(a)    operators’ liens under customary operating agreements, liens arising
under gas transportation and purchase agreements on the gas being transported or
processed which secure related gas transportation and processing fees only,
statutory Liens for taxes, assessments and governmental charges, statutory
mechanics’, materialmen’s, carriers’, workman’s and warehousemen’s Liens, and
other similar statutory Liens, provided that in each case under this
subparagraph (a), such Liens secure only indebtedness, liabilities and
obligations which are not delinquent for a period of more than 60 days or which
are being contested by appropriate proceedings and for which adequate reserves
are provided on the books of the Borrower or the applicable Restricted
Subsidiary;
(b)    Liens on oil and gas properties which arise in the ordinary course of
business under farm-out agreements that are entered into by the Borrower or any
Restricted Subsidiaries in the ordinary course of their business, provided that
such Liens are in each case limited to the properties that are the subject of
the relevant agreement and do not secure debt for borrowed money;




4835-1293-1771 v.13
19

--------------------------------------------------------------------------------





(c)    [Intentionally Deleted];
(d)    Liens on the Borrower’s and its Restricted Subsidiaries’ office
facilities;
(e)    Liens on property securing non-recourse Indebtedness of Restricted
Subsidiaries permitted pursuant to Section 7.01(f) which is acquired with
proceeds or developed with proceeds of such non-recourse Indebtedness;
(f)    Liens to secure the Obligations;
(g)    Liens on any property or asset existing prior to the acquisition thereof
by the Borrower or any Subsidiary or on any property or asset of any Person that
becomes a Restricted Subsidiary after the date hereof existing prior to the time
such Person becomes a Restricted Subsidiary, provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other properly or assets of the Borrower or any Restricted Subsidiary,
and (iii) such Lien shall secure only those obligations which it secured on the
date of such acquisition or the date such Person becomes a Subsidiary, as the
case may be, and extension, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;
(h)    Liens on cash or cash equivalents securing obligations of the Borrower
and Restricted Subsidiaries under Swap Contracts permitted by Section 7.10 in an
aggregate amount not to exceed the amounts permitted by Section 7.10;
(i)    pledges of cash and cash equivalents incurred or deposits made to secure
obligations (other than Indebtedness) under workers’ compensation laws or
similar legislation or to secure public or statutory obligations, in each case
in the ordinary course of business;
(j)    encumbrances consisting of easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any property of the
Borrower or any Restricted Subsidiary for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines that do not secure
Indebtedness or other monetary obligations and, in the aggregate, are not
substantial in amount and do not materially impair the use of such property by
the Borrower or any Restricted Subsidiary in the operation of its business and
which do not in any case materially detract from the value of the property
subject thereto;
(k)    deposits made in the ordinary course of business to secure the
performance of bids, trade contracts (other than for debt for borrowed money)
leases (other than Indebtedness) and surety bonds;
(l)    [Intentionally Deleted];
(m)     the interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;
(n)    Liens with respect to judgments which do not result in an Event of
Default under Section 8.01(h);
(o)    Liens not securing Indebtedness arising solely by virtue of any statutory
or common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies and burdening only deposit accounts or other funds
maintained with a creditor depository institution, provided that no such deposit
account is a dedicated cash collateral account or is subject to restrictions
against access by the depositor in excess of those set forth by regulations
promulgated by the FRB and no such deposit account is intended by the Borrower
or any Restricted Subsidiary to provide collateral to the depository
institution; and




4835-1293-1771 v.13
20

--------------------------------------------------------------------------------





(p)    Liens not otherwise permitted by clauses (a) through (o) above, so long
as the aggregate outstanding principal amount of the Indebtedness or other
obligations secured thereby does not exceed (as to the Borrower and all
Restricted Subsidiaries) $25,000,000 at any time;
provided that nothing in this definition shall in and of itself constitute or be
deemed to constitute an agreement or acknowledgment by the Administrative Agent
or any Lender that the Indebtedness subject to or secured by any such Permitted
Lien ranks (apart from the effect of any Lien included in or inherent in any
such Permitted Liens) in priority to the Obligations.
“Permitted Refinancing Indebtedness” means any Indebtedness (the “Refinancing
Indebtedness”), the proceeds of which are used to refinance, refund, renew,
extend or replace outstanding Indebtedness (such outstanding Indebtedness, the
“Refinanced Indebtedness”); provided that (a) the principal amount (or accreted
value, if applicable) of such Refinancing Indebtedness (including any unused
commitments thereunder) is not greater than the principal amount (or accreted
value, if applicable) of the Refinanced Indebtedness at the time of such
refinancing, refunding, renewal, extension or replacement, except by an amount
equal to any original issue discount thereon and the amount of unpaid accrued
interest and premium thereon plus other reasonable amounts paid, and fees and
expenses reasonably incurred, in connection with such refinancing, refunding,
renewal, extension or replacement, and by an amount equal to any existing
commitments thereunder that have not been utilized at the time of such
refinancing, refunding, renewal, extension or replacement; (b) the final stated
maturity and Weighted Average Life to Maturity of such Refinancing Indebtedness
shall not be prior to or shorter than that applicable to the Refinanced
Indebtedness and such Refinancing Indebtedness does not require any scheduled
payment of principal, mandatory repayment, redemption or repurchase that is more
favorable to the holders of the Refinancing Indebtedness than the corresponding
terms (if any) of the Refinanced Indebtedness (including by virtue of such
Refinancing Indebtedness participating on a greater basis in any mandatory
repayment, redemption or repurchase as compared to the Refinanced Indebtedness,
but excluding any scheduled payment of principal, mandatory repayment,
redemption or repurchase occurring on or after the date that is 91 days after
the latest scheduled maturity date of the Loans and Commitments); (c) such
Refinancing Indebtedness shall not be secured by Liens on assets other than
assets of the type securing the Refinanced Indebtedness at the time of such
refinancing, refunding, renewal, extension or replacement; (d) such Refinancing
Indebtedness shall not be guaranteed by or otherwise recourse to any Person
other than the Person(s) to whom the Refinanced Indebtedness is recourse or by
whom it is guaranteed, in each case as of the time of such refinancing,
refunding, renewal, extension or replacement (unless such Person would be
otherwise permitted to guarantee such Refinancing Indebtedness under Section
7.01); and (e) to the extent such Refinanced Indebtedness is subordinated in
right of payment to the Obligations, such refinancing, refunding, renewal,
extension or replacement is subordinated in right of payment to the Obligations
on terms at least as favorable to the Lenders as those contained in the
documentation governing such Refinanced Indebtedness or otherwise reasonably
acceptable to the Administrative Agent.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
“Platform” has the meaning specified in Section 6.01.    
“Present Value” means the net present value of projected future cash flows from
proved reserves owned by the Borrower and its Restricted Subsidiaries based upon
the most recently delivered Reserve Report (using a discount rate of 9% and the
arithmetic average of the customary commodity price decks of each of the
Arrangers and giving effect to the Borrower’s hedging arrangements and the
Borrower and its Subsidiaries’ direct or indirect ownership of the Water
Assets). For purposes of calculating the Present Value, a maximum of 25% of the
Present Value will be included from proved reserves that are not proved
developed producing reserves and a maximum of 20% of the Present Value will be
included from reserves located in countries other than the United States and
Canada. If, during any period between the effective dates of Reserve Reports,
the aggregate value, as set forth in the most recent Reserve Report, of oil and
gas




4835-1293-1771 v.13
21

--------------------------------------------------------------------------------





properties disposed of by the Borrower and the Restricted Subsidiaries shall
exceed $200,000,000, then the Present Value for such period shall be reduced
from time to time, by an amount equal to the value assigned such oil and gas
properties in the most recent calculation of the Present Value for such period
(or if no value was assigned, by an amount agreed to by the Borrower and the
Administrative Agent). In the case of a purchase of proved reserves by the
Borrower or any Restricted Subsidiary during such period, at the option of the
Borrower, the Present Value shall be increased by an amount reasonably agreed to
by the Borrower and the Administrative Agent. The Present Value shall reflect
the deferred revenue with respect to production payments included in
Consolidated Funded Debt, at a value that is equal to the amount of deferred
revenues so included in Consolidated Funded Debt.
“Present Value to Net Priority Guaranteed Debt Ratio” means, as of any date of
determination, the ratio of (a) the sum of (1) Present Value as of such date
plus (2) the product of (A) 3.0 times (B) Consolidated EBITDA-Midstream for the
period of the four fiscal quarters most recently ended to (b) Net Priority
Guaranteed Debt as of such date.
“Priority Guaranteed Debt” means Consolidated Funded Debt that is incurred or
Guaranteed by the Restricted Subsidiaries (other than Consolidated Funded Debt
that is Guaranteed by the Subsidiaries pursuant to Section 7.01(k) or is
otherwise subordinated to the Guaranty in a manner satisfactory to the
Administrative Agent).
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the commitment of each Lender to make Credit Extensions
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof. The initial Pro Rata Share of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Public Lender” has the meaning specified in Section 6.01.
“QFC” has the meaning specified in Section 10.25(b).
“QFC Credit Support” has the meaning specified in Section 10.25.
“Recipient” means the Administrative Agent, any Lender, any L/C Issuer, or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Redemption” means, with respect to any Indebtedness, the redemption, purchase,
defeasance, prepayment or other acquisition or retirement for value (other than
Equity Interests) of such Indebtedness. The term “Redeem” has a meaning
correlative thereto.
“Register” has the meaning specified in Section 10.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.




4835-1293-1771 v.13
22

--------------------------------------------------------------------------------





“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Borrowing, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Credit Extensions and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Reserve Report” means a report prepared as of December 31 or January 1 of each
year and a report prepared as of June 30 of each year by the Borrower and its
Restricted Subsidiaries with respect to the oil and gas properties of the
Borrower and the Restricted Subsidiaries. The Reserve Report prepared as of
December 31 or January 1 of each year shall have at least 80% of the Present
Value of such oil and gas properties audited by an Approved Petroleum Engineer,
and the Reserve Report prepared as of June 30 of each year shall be prepared by
or under the supervision of the chief engineer of the Borrower who shall certify
such Reserve Report to be true and accurate in all material respects and to have
been prepared in all material respects in accordance with the procedures used in
the Reserve Report most recently prepared and due April 1. The Reserve Reports
are due to the Administrative Agent as of the dates set forth in Section 6.11.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.
“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary. For the avoidance of doubt, each Guarantor (other than
a Guarantor that is released from its obligations under the Guaranty in
accordance with Section 9.10) shall be a Restricted Subsidiary.
“S&P” means S&P Global Ratings, a subsidiary of S&P Global, Inc., and any
successor thereto.
“Sanctioned Country” means at any time, a country, region or territory which is
itself (or whose government is) the subject or target of any Sanctions
(including, as of the Eighth Amendment Effective Date, Cuba, Iran, North Korea,
Syria and Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the Canadian Government, the United Nations Security
Council, the European Union or any European Union member state (whether
designated by name or by reason of being included in a class of person) or Her
Majesty’s Treasury of the United Kingdom, (b) any Person domiciled, registered
as located or having its main place of business, operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled, or acting
or purporting to act for or on behalf of, directly or indirectly, by any such
Person or the




4835-1293-1771 v.13
23

--------------------------------------------------------------------------------





Persons described in the foregoing clauses (a) or (b), including a Person that
is deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Person(s) or (d) any Person otherwise a target of
Sanctions, including vessels and aircraft, that are designated under any
Sanctions program.
“Sanctions” means economic or financial sanctions laws and/or regulations, trade
embargoes, prohibitions, restrictive measures, decisions, Executive Orders or
notices from regulators implemented, adapted, imposed, administered, enacted
and/or enforced from time to time by (a) the U.S. government, including those
administered by OFAC, the U.S. Department of Commerce or the U.S. Department of
State, (b) the Canadian Government, the Norwegian State, the United Nations
Security Council, the European Union, any European Union member state or Her
Majesty’s Treasury of the United Kingdom, and any authority acting on behalf of
any of them in connection with any economic or financial sanctions laws and/or
regulations, trade embargoes, prohibitions, restrictive measures, decisions,
Executive Orders or notices from regulators implemented, adapted, imposed,
administered, enacted and/or enforced from time to time by any of them or (c)
other relevant sanctions authority in any jurisdiction in which (i) the Borrower
or any of its Subsidiaries or Affiliates is located or conducts business, (ii)
in which any of the proceeds of the Credit Extensions will be used or (iii) from
which repayment of the Credit Extensions will be derived.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Debt Cap Calculations” means a calculation, in form and substance
reasonably acceptable to the Administrative Agent, of the amount of permitted
secured Indebtedness of the Borrower and its Subsidiaries for purposes of
Section 4.08(h) or Section 1006(h), as applicable, (or any successor provision
to Section 4.08(h) or Section 1006(h), as applicable) of the Indenture (or any
comparable provision of any other indenture for senior Indebtedness of the
Borrower or its Subsidiaries).
“Senior Note Redemption Basket” means, at any time, an amount equal to (a) the
sum of, without duplication, (i) $70,300,000, plus (ii) the proceeds of any
Dispositions permitted under Section 7.09 at any time after the Eighth Amendment
Effective Date, plus (iii) the cumulative Free Cash Flow of the Borrower and its
Restricted Subsidiaries commencing with the fiscal quarter ending June 30, 2020
plus (iv) the proceeds of any U.S. federal tax refunds received on or after
April 1, 2020, less (b) amounts that have been used at any time after the Eighth
Amendment Effective Date but prior to such time to effect voluntary Redemptions
of the Senior Notes, in each case under this clause (b) in reliance on the
Senior Note Redemption Basket. For the avoidance of doubt, the usage of the
Senior Note Redemption Basket shall be based on the actual amounts that are used
to Redeem any Senior Notes rather than the principal amount of such Senior Notes
that are Redeemed.
“Senior Notes” means, collectively, the 2021 Senior Notes, 2022 Senior Notes,
2023 Senior Notes and the 2026 Senior Notes and any other senior notes that the
Borrower issues after the Eighth Amendment Effective Date.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Supported QFC” has the meaning specified in Section 10.25.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index




4835-1293-1771 v.13
24

--------------------------------------------------------------------------------





swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” of any Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired under (i) any and all Swap Contracts, (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any Swap
Contracts and (iii) any and all renewals, extensions and modifications of any
Swap Contracts and any and all substitutions for any Swap Contracts.
“Swap Provider” means any Person that (a) at the time it enters into a Swap
Contract with any Loan Party or Restricted Subsidiary, is a Lender or an
Affiliate of a Lender, (b) at the time it (or its Affiliate) becomes a Lender
(including on the Eighth Amendment Effective Date), is a party to a Swap
Contract with any Loan Party or Restricted Subsidiary, in its capacity as a
party to such Swap Contract, or (c) is a Lender or an Affiliate of a Lender at
the time a Swap Contract with any Loan Party or Restricted Subsidiary is
assigned or transferred to it (by novation or otherwise) by another Swap
Provider, and in each case even if such Person ceases to be a Lender or an
Affiliate of a Lender for any reason; provided that (i) any such Person that
ceases to be a Lender or an Affiliate of a Lender shall not be a Swap Provider
with respect to any Swap Contract with any Loan Party or Restricted Subsidiary
that it thereafter enters into (or that is assigned or transferred to it) while
it is not a Lender or an Affiliate of a Lender, and (ii) any Person that assigns
or transfers a Swap Contract as contemplated in clause (c) of this definition
shall cease to be a Swap Provider with respect to such Swap Contract to the
extent of such assignment or transfer.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined by the
counterparties to such Swap Contracts.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Wells Fargo Bank in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.
“Swing Line Rate” means either (a) the Base Rate plus the Applicable Rate for
Base Rate Loans or (b) a rate to be established as provided on Schedule 2.04, as
selected by the Borrower and specified in the Swing Line Loan Notice.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $75,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that




4835-1293-1771 v.13
25

--------------------------------------------------------------------------------





do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans, all
L/C Obligations, and all Swing Line Loans.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regimes” has the meaning specified in Section 10.25.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(g)(ii)(B)(iii).
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is
designated in writing as an Unrestricted Subsidiary by the Borrower pursuant to
a notice given to the Administrative Agent, provided that the Borrower may not
designate as an Unrestricted Subsidiary any Subsidiary if before or after giving
effect to such designation the Borrower and the Restricted Subsidiaries would
not be in compliance with Section 7.04(a) and provided further that for purposes
of calculating Section 7.04(a) for such Subsidiary (other than an Investment in
a Subsidiary holding Water Assets), the Borrower shall be deemed to have made an
Investment in such Subsidiary in an amount equal to the book value of such
Subsidiary as of the date of such designation. In no event may a Loan Party
(other than a Guarantor that is released from its obligations under the Guaranty
in accordance with Section 9.10) be an Unrestricted Subsidiary.
“Utilization” means, as of any date of determination, the percentage obtained by
dividing (a) the Total Outstandings as of such date by (b) the Aggregate
Commitments of such date.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness, in each case of




4835-1293-1771 v.13
26

--------------------------------------------------------------------------------





clauses (a) and (b), without giving effect to the application of any prior
prepayment to such installment, sinking fund, serial maturity or other required
payment of principal.
“Water Assets” means all assets of any Loan Party or Subsidiary in Andrews
County and Martin County, Texas related to the transportation and disposal of
produced water, the recycling of produced water, the sourcing of freshwater, and
the distribution of freshwater and treated water, including: disposal and
freshwater wells; produced water, freshwater and recycled water pipelines;
surface contracts and surface fee property (solely to the extent needed to
operate any Water Assets); water recycling facilities; storage ponds; equipment;
applicable contracts and water permits (including any applicable environmental
permits).
“Wells Fargo Bank” means Wells Fargo Bank, National Association and its
successors.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
1.02Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)(i)    The words “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.
(ii)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(iii)    The term “including” is by way of example and not limitation.
(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(c)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(d)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03Accounting Terms.
(a)All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.




4835-1293-1771 v.13
27

--------------------------------------------------------------------------------





(b)If at any time any change in GAAP would affect the computation of any
financial ratio, covenant in respect of Indebtedness or other requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, for purposes of calculations made pursuant
to the terms of this Agreement or any other Loan Document, GAAP will be deemed
to treat leases that would have been classified as operating leases in
accordance with generally accepted accounting principles in the United States as
in effect on December 31, 2018 in a manner consistent with the treatment of such
leases under generally accepted accounting principles in the United States of
America as in effect on December 31, 2018, notwithstanding any modifications or
interpretive changes thereto that may occur thereafter.
1.04Rounding. Any financial ratios to be maintained by the Borrower pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
1.05References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
1.06Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Central time (daylight or standard, as applicable).
1.07Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to mean the
maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Issuer Documents
related thereto, whether or not such maximum face amount is in effect at such
time.
1.08Oil and Gas Definitions. For purposes of this Agreement, the terms “proved
reserves” and “proved developed producing reserves,” whether or not such terms
are capitalized, have the meaning given such terms from time to time and at the
time in question by the Society of Petroleum Engineers of the American Institute
of Mining Engineers. The terms “proved oil or gas reserves” and “proved reserves
of oil, gas or other liquid or gaseous hydrocarbons” shall have the same meaning
as “proved reserves”.
1.09Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.






4835-1293-1771 v.13
28

--------------------------------------------------------------------------------





ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Loan”) in Dollars to the
Borrower from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations and Swing Line Loans shall not exceed such Lender’s Commitment.
Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.
2.02Borrowings, Conversions and Continuations of Loans.
(a)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable written notice to the Administrative Agent. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans; provided, however, that if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one or two weeks or
one, two, three or six months in duration as provided in the definition of
“Interest Period,” the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Section 2.03(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect thereto.
If the Borrower fails to specify a Type of Loan in a Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Wells Fargo Bank with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Loan Notice with respect to such Borrowing is
given by the Borrower, there are L/C Borrowings or Swing Line Loans outstanding,
then the proceeds of such Borrowing, first shall be applied to the payment in
full of any such L/C Borrowings or Swing Line Loans, and second, shall be made
available to the Borrower as provided above.




4835-1293-1771 v.13
29

--------------------------------------------------------------------------------





(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.
(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Wells Fargo
Bank’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.
(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than ten Interest Periods in effect with respect to Loans.
2.03Letters of Credit.
(a)The Letter of Credit Commitment.
(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Borrower or its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Outstandings shall not exceed the Aggregate Commitments, (y) the
aggregate Outstanding Amount of the Loans of any Lender, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all Swing Line Loans, plus such Lender’s
Pro Rata Share of the Outstanding Amount of all L/C Obligations shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
(ii)The L/C Issuer shall not issue any Letter of Credit, if:
(A)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
(B)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if the L/C Obligations with respect to Letters of Credit issued by it
would exceed, after giving effect to the requested Letter of Credit, such L/C
Issuer’s L/C Commitment, or if:
(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C




4835-1293-1771 v.13
30

--------------------------------------------------------------------------------





Issuer refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the L/C Issuer in good
faith deems material to it;
(B)the issuance of such Letter of Credit would violate any Laws or one or more
policies of the L/C Issuer;
(C)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial face amount less than $500,000;
(D)such Letter of Credit is to be denominated in a currency other than Dollars;
(E)such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder;
(F)any Lender is a Defaulting Lender, unless the Fronting Exposure of the L/C
Issuer with respect to such Defaulting Lender (after giving effect to any
reallocation pursuant to Section 2.16(d)) has been Cash Collateralized in an
amount not less than the Minimum Collateral Amount; or
(G)the proceeds of such Letter of Credit would be made available to any Person
(i) to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement.
(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of such requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may require. Additionally, the Borrower
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.




4835-1293-1771 v.13
31

--------------------------------------------------------------------------------





(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or the Borrower, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Article IV
shall not then be satisfied, then, subject to the terms and conditions hereof,
the L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Borrower or the applicable Subsidiary or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.
(iii)If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior written notice to the beneficiary thereof not later than
a specified day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the L/C Issuer, the Borrower shall not be required to make
a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received written notice on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.
(iv)If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.




4835-1293-1771 v.13
32

--------------------------------------------------------------------------------





(v)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
(c)Drawings and Reimbursements; Funding of Participations.
(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof. In such event, the Borrower shall be deemed to
have requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice). Any notice given by the L/C Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)Each Lender (including the Lender acting as L/C Issuer) shall upon any
written notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such written
notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the L/C Issuer.
(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv)Until each Lender funds its Loan or L/C Advance pursuant to this Section
2.03(c) to reimburse the L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Pro Rata Share of such amount shall
be solely for the account of the L/C Issuer.
(v)Each Lender’s obligation to make Loans or L/C Advances to reimburse the L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the L/C Issuer, the
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Borrower of
a Loan Notice). No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.




4835-1293-1771 v.13
33

--------------------------------------------------------------------------------





(vi)If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
(d)Repayment of Participations.
(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.
(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.
(e)Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or




4835-1293-1771 v.13
34

--------------------------------------------------------------------------------





(v)any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such written notice is given as aforesaid.
(f)Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
all Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(g)Cash Collateral. Upon the request of the Administrative Agent, (i) if the L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any Letter of Credit for any reason remains
outstanding and partially or wholly undrawn, the Borrower shall immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such L/C Borrowing
or the Letter of Credit Expiration Date, as the case may be). At any time that
there shall exist a Defaulting Lender, within one Business Day following the
written request of the Administrative Agent or the L/C Issuer (with a copy to
the Administrative Agent) the Borrower shall Cash Collateralize the L/C Issuer’s
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 2.16(d) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.
(i)Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the L/C Issuer, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the L/C Issuer as
herein provided (other than any Permitted Liens), or that the total amount of
such Cash Collateral is less than the Minimum Collateral Amount, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional




4835-1293-1771 v.13
35

--------------------------------------------------------------------------------





Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).
(ii)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.03(g) or Section 2.16
in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(iii)Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the L/C Issuer’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.03(g)
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(B) the determination by the Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided that, subject to Section 2.16 the Person
providing Cash Collateral and the L/C Issuer may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations.
(h)Applicability of ISP98. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit.
(i)Letter of Credit Fees. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Pro Rata Share a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily maximum amount available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit). Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily maximum amount of
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.
(j)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit in the amount specified in the Fee
Letter, payable on the actual daily maximum amount available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit). Such fronting fee shall be computed on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
(k)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(l)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.




4835-1293-1771 v.13
36

--------------------------------------------------------------------------------





2.04Swing Line Loans
(a)The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of
the Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus, as applicable, (A) for any Lender other
than the Swing Line Lender, such Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans or (B) for the Swing Line Lender, the aggregate
principal amount of all Swing Line Loans made by such Lender as Swing Line
Lender outstanding at such time (less the amount of participations funded by
other Lenders in such Swing Line Loans) shall not exceed such Lender’s
Commitment, and provided, further, that the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Pro Rata
Share times the amount of such Swing Line Loan.
(b)Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $2,000,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.
(c)Refinancing of Swing Line Loans.
(i)The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Pro Rata Share of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Lender shall make an amount equal
to its Pro Rata Share of the amount specified in such Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 2:00 p.m.
on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes




4835-1293-1771 v.13
37

--------------------------------------------------------------------------------





funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.
(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii)If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal the greater of the Federal Funds Rate and
a rate determined by the Swing Line Lender in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or funded participation in the relevant Swing Line Loan,
as the case may be. A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause shall be conclusive absent manifest error.
(iv)Each Lender’s obligation to make Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.04(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Loans pursuant to this Section 2.04(c) is subject to the conditions set
forth in Section 4.02. No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.
(d)Repayment of Participations.
(i)At any time after any Lender has purchased and funded a risk participation in
a Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Pro Rata Share thereof in the same funds as those received by the Swing Line
Lender.
(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Pro Rata Share of any Swing Line
Loan, interest in respect of such Pro Rata Share shall be solely for the account
of the Swing Line Lender.




4835-1293-1771 v.13
38

--------------------------------------------------------------------------------





(f)Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.
2.05Prepayments.
(a)Optional.
(i)The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $500,000 in excess thereof; or, in each case,
if less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
of such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 3.05. Each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Pro Rata Shares.
(ii)The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $2,000,000 or a whole
multiple of $500,000 in excess thereof or if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.
(b)Mandatory.
(i)If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay or repay Loans
and/or Swing Line Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b) unless after the prepayment in full of the Loans and the Swing
Line Loans, the Total Outstandings exceed the Aggregate Commitments then in
effect.
(ii)If, at any time the aggregate Outstanding Amount of the Loans and the Swing
Line Loans is greater than $0, the Consolidated Cash Balance exceeds the
Consolidated Cash Threshold as of the end of a Consolidated Cash Measurement
Day, then notwithstanding any other provision of this Agreement or any other
Loan Document to the contrary, the Borrower shall, within two (2) Business Days
after such Consolidated Cash Measurement Day, prepay the Loans in an aggregate
principal amount equal to the lesser of (A) such excess and (B) the aggregate
Outstanding Amount of the Loans and the Swing Line Loans (which prepayment shall
be applied as elected by the Borrower in its sole discretion). No prepayment
notice shall be required in respect of any prepayments made pursuant to this
2.05(b)(ii).
2.06Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit, or from time to time permanently
reduce the Aggregate Commitments, the Letter of Credit Sublimit or the Swing
Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three Business Days




4835-1293-1771 v.13
39

--------------------------------------------------------------------------------





prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Borrower shall not terminate or reduce
the (A) Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, or (C) the Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Swing
Line Sublimit, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit,
as applicable, exceeds the amount of the Aggregate Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit, as applicable, shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Pro Rata Share. All
fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.
2.07Repayment of Loans and Swing Line Loans. The Borrower shall repay to the
Lenders on the Maturity Date the aggregate principal amount of Loans outstanding
on such date. The Borrower shall repay to the Swing Line Lender the aggregate
principal amount of each Swing Line Loan on the fifth Business Day after such
Swing Line Loan is made
2.08Interest.
(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the Outstanding
Amount thereof from the applicable borrowing date at a rate per annum equal to
the Swing Line Rate.
(b)(i)    If any amount of principal of any Loan or Swing Line Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan or Swing Line Loan)
payable by the Borrower under any Loan Document is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)Interest on each Loan and Swing Line Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:




4835-1293-1771 v.13
40

--------------------------------------------------------------------------------





(a)Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, a commitment fee
equal to the Applicable Rate times the actual daily amount by which the
Aggregate Commitments exceed the sum of (i) the Outstanding Amount of Loans (for
the avoidance of doubt, other than the Swing Line Loans) and (ii) the
Outstanding Amount of L/C Obligations. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears (i) promptly after Borrower receives notice of the amount
of such commitment fee for such quarter, but not earlier than the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and (ii) on the Maturity Date. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.
(b)Other Fees.
(i)The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
(ii)The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10Computation of Interest and Fees.
All computations of interest for Base Rate Loans when the Base Rate is
determined by Wells Fargo Bank’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.
2.11Evidence of Debt.
(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
(b)In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.




4835-1293-1771 v.13
41

--------------------------------------------------------------------------------





2.12Payments Generally.
(a)All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.
(b)If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.
(c)(i)    Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or,
in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date
of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuer,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.
(d)If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not




4835-1293-1771 v.13
42

--------------------------------------------------------------------------------





satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(e)The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and to make payments pursuant to Section
10.04(c) are several and not joint. The failure of any Lender to make any Loan,
to fund any such participation or to make any payment under Section 10.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 10.04(c).
(f)Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or it will obtain the funds for any Loan in any
particular place or manner.
2.13Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:
(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans participations in L/C Obligations to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party’s rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.
2.14[Reserved].
2.15[Reserved].
2.16Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Laws:
(a)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders; subject to the
last sentence of Section 10.01.
(b)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09




4835-1293-1771 v.13
43

--------------------------------------------------------------------------------





shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, to the extent permitted by
applicable Laws, Cash Collateralize the L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.03(g); fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) to the extent permitted by
applicable Laws, Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.03(g); sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or Swing Line Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, such Defaulting Lender until
such time as all Loans and funded and unfunded participations in L/C Obligations
and Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments without giving effect to Section 2.16(d). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.16(b) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
(c)Certain Fees.
(i)No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).
(ii)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.03(g).
(iii)With respect to any Commitment Fee or Letter of Credit Fee not required to
be paid to any Defaulting Lender pursuant to clause (i) or (ii) above, the
Borrower shall (A) pay to each non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swing Line Loans that has been
reallocated to such non-Defaulting Lender pursuant to Section 2.16(d), (B) pay
to the L/C Issuer and the Swing Line Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
the L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (C) not be required to pay the remaining amount of any such fee.
(d)Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (i) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed




4835-1293-1771 v.13
44

--------------------------------------------------------------------------------





to have represented and warranted that such conditions are satisfied at such
time), and (ii) such reallocation does not cause the aggregate Outstanding
Amount of any non-Defaulting Lender to exceed such non-Defaulting Lender’s
Commitment. Subject to Section 10.23, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation.
(e)Cash Collateral, Repayment of Swing Line Loans. If the reallocation described
in Section 2.16(d) cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (i) first, prepay Swing Line Loans in an amount equal to the Swing
Line Lender’s Fronting Exposure and (ii) second, Cash Collateralize the L/C
Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.03(g).
(f)Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Swing Line Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
under this Agreement (without giving effect to Section 2.16(d)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
(g)New Swing Line Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Line
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Line Loan and (ii) the L/C Issuer shall not be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.
(h)Replacement of Defaulting Lender. So long as any Lender is a Defaulting
Lender, such Defaulting Lender may be replaced in accordance with Section 10.15.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01Taxes.
(a)Defined Terms. For purposes of this Section 3.01, the term “Lender” includes
each L/C Issuer and the Swing Line Lender and the term “applicable law” includes
FATCA.
(b)Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall to the extent
permitted by applicable Laws be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.




4835-1293-1771 v.13
45

--------------------------------------------------------------------------------





(c)Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.
(d)Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Loan Parties by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.07(f) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 3.01, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g)Status of Lenders; Tax Documentation.
(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)Without limiting the generality of the foregoing:
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent),




4835-1293-1771 v.13
46

--------------------------------------------------------------------------------





executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)    executed copies of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner.
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative




4835-1293-1771 v.13
47

--------------------------------------------------------------------------------





Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Fourth Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. For purposes of this Section
3.01(g), references to a Lender shall include the Administrative Agent.
(h)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 3.01 (including by the payment
of additional amounts pursuant to this Section 3.01), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(j)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.01(b), or requires the Borrower to make any
payments pursuant to Section 3.01(c), then such Lender shall (at the request of
the Borrower) use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01(b) or Section 3.01(c) in the future,
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. If the Borrower requests
a Lender to designate a different Lending Office or assign its rights and
obligations to another of its offices, branches or affiliates, the Borrower
hereby agrees to pay all reasonable costs and expenses incurred by such Lender
in connection with any such designation or assignment. Subject to the foregoing,
Lenders agree to use reasonable efforts to select lending offices which will
minimize taxes and other costs and expenses for the Borrower.
3.02Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no




4835-1293-1771 v.13
48

--------------------------------------------------------------------------------





longer exist. Upon receipt of such notice, the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.
3.03Inability to Determine Rates.
(a)Circumstances Affecting LIBOR Rate Availability. If the Required Lenders
determine that for any reason adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or that the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans (which,
in such case, shall bear interest based on clause (a) of the definition of “Base
Rate”) in the amount specified therein.
(b)Effect of Benchmark Transition Event.
(i)Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace Eurodollar Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of Eurodollar Rate with a
Benchmark Replacement pursuant to this Section 3.03 will occur prior to the
applicable Benchmark Transition Start Date.
(ii)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(iii)Notices; The Administrative Agent will promptly notify the Borrower and the
Lenders of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (B) the implementation of any Benchmark
Replacement, (C) the effectiveness of any Benchmark Replacement Conforming
Changes and (D) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 3.03, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 3.03.




4835-1293-1771 v.13
49

--------------------------------------------------------------------------------





(iv)Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurodollar Rate Loan of, conversion to or continuation of
Eurodollar Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a borrowing of or conversion to
Base Rate Loans (which, in such case, shall bear interest based on clause (a) of
the definition of “Base Rate”). During any Benchmark Unavailability Period, the
component of the Base Rate based upon Eurodollar Rate will not be used in any
determination of the Base Rate.
3.04Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans.
(a)If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;
(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the L/C Issuer or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the L/C Issuer, or other Recipient, the
Borrower will pay to such Lender. the L/C Issuer or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender, the
L/C Issuer or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b)If any Lender or the L/C Issuer determines that any Change in Law affecting
such Lender or the L/C Issuer or any Lending Office of such Lender or such
Lender’s or the L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
(c)A certificate of a Lender or the L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or the L/C Issuer or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender




4835-1293-1771 v.13
50

--------------------------------------------------------------------------------





or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 15 days after receipt thereof.
(d)Failure or delay on the part of any Lender or the L/C Issuer to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s or the L/C Issuer’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or the L/C Issuer pursuant to the foregoing provisions of this Section
for any increased costs incurred or reductions suffered more than 270 days prior
to the date that such Lender or the L/C Issuer, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).
(e)The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan, and of each Base Rate Loan bearing interest based on the
Eurodollar Rate, equal to the actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 15 days from receipt of such notice.
3.05Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or
(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.15;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06Matters Applicable to all Requests for Compensation.
(a)A certificate of the Administrative Agent or any Lender claiming compensation
under this Article III and setting forth the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of manifest error. In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods.




4835-1293-1771 v.13
51

--------------------------------------------------------------------------------





(b)Upon any Lender’s making a claim for compensation under Section 3.01 or 3.04
or if the Borrower is required to pay any amount for the account of any Lender
or L/C Issuer pursuant to Section 3.01, the Borrower may replace such Lender in
accordance with Section 10.15.
3.07Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:
(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:
(i)executed counterparts of this Agreement, in the number requested by the
Administrative Agent;
(ii)a Note executed by the Borrower in favor of each Lender requesting a Note;
(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which the
Borrower is a party;
(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that the Borrower is validly existing and in good standing
in the jurisdiction of its incorporation;
(v)a favorable opinion of Latham & Watkins, LLP, such opinion to be addressed to
the Administrative Agent and each Lender and covering such matters concerning
the Borrower and the Loan Documents as the Required Lenders may reasonably
request;
(vi)a certificate of a Responsible Officer of the Borrower either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by the Borrower and the validity against the
Borrower of the Loan Documents, and such consents, licenses and approvals shall
be in full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;
(vii)a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and 4.02(b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
(C) the current Debt Ratings;
(viii)evidence that on the Closing Date all amounts owed by the Borrower under
the Existing Credit Agreement are being repaid and all commitments of the
lenders and letter of credit issuer thereunder are being terminated; and
(ix)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer or the Required Lenders reasonably may
require.
(b)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all expenses (including, without limitation,
Attorney Costs of one firm) required to be reimbursed or paid by the Borrower
hereunder.




4835-1293-1771 v.13
52

--------------------------------------------------------------------------------





Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Loan Notice requesting only the
conversion of Loans from one Type to another or the continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:
(a)The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished by the Borrower or any other Loan Party to the Administrative
Agent or the Lenders under or in connection with this Agreement, shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes of this
Section 4.02(a) the representations and warranties contained in subsections (a)
and (b) of Section 5.06 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01.
(b)No Default shall exist or would result from such proposed Credit Extension.
(c)The Administrative Agent and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.
(d)After giving pro forma effect to such Request for Credit Extension (other
than any request for an L/C Credit Extension), the projected Consolidated Cash
Balance shall not exceed the Consolidated Cash Threshold.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and each Lender
that:
5.01No Default. No event has occurred and is occurring which constitutes a
Default.
5.02Organization and Good Standing. Each of the Borrower and its Material
Subsidiaries is duly organized, validly existing and in good standing under the
Laws of its jurisdiction of organization, having all powers required to carry on
its business and enter into and carry out the transactions contemplated hereby.
Each of the Borrower and its Material Subsidiaries is duly qualified, in good
standing, and authorized to do business in all other jurisdictions within the
United States wherein the character of the properties owned or held by it or the
nature of the business transacted by it makes such qualification necessary,
except as would not, individually or in the aggregate, have a Material Adverse
Effect. Each of the Borrower and its Material Subsidiaries has taken all actions
and procedures customarily taken in order to enter, for the purpose of
conducting business or owning property, each jurisdiction outside the United
States wherein the character of the properties owned or held by it or the nature
of the business transacted by it makes such actions and procedures desirable,
except as would not, individually or in the aggregate, have a Material Adverse
Effect.
5.03Authorization. Each Loan Party has duly taken all necessary corporate action
to authorize the execution and delivery by it of the Loan Documents and to
authorize the consummation of the transactions contemplated thereby and the
performance of its obligations thereunder. The Borrower is duly authorized to
borrow funds hereunder.




4835-1293-1771 v.13
53

--------------------------------------------------------------------------------





5.04No Conflicts or Consent. The execution and delivery by each Loan Party of
the Loan Documents, the performance of its obligations under the Loan Documents,
and the consummation of the transactions contemplated by the Loan Documents, do
not and will not (a) conflict with any provision of (i) any Law, (ii) the
Organization Documents of the Loan Parties, or (iii) any material agreement,
judgment, license, order or permit applicable to or binding upon the Loan
Parties, (b) result in the acceleration of any material Indebtedness owed by the
Loan Parties, or (c) result in or require the creation of any Lien upon any
assets or properties of the Loan Parties, except as expressly contemplated or
permitted in the Loan Documents. Except as expressly contemplated in the Loan
Documents, no material consent, approval, authorization or order of, and no
notice to or filing with, any Governmental Authority or third party is required
in connection with the execution, delivery or performance by the Loan Parties of
any Loan Document or to consummate any transactions contemplated by the Loan
Documents.
5.05Enforceable Obligations. This Agreement is, and the other Loan Documents
when duly executed and delivered will be, legal, valid and binding obligations
of the Loan Parties, enforceable in accordance with their terms except as such
enforcement may be limited by bankruptcy, insolvency or similar Laws of general
application relating to the enforcement of creditors’ rights or by general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
5.06Audited Financial Statements.
(a)The Audited Financial Statements (i) fairly present, in all material
respects, the Borrower’s consolidated financial position at the respective dates
thereof and the consolidated results of the Borrower’s operations and the
Borrower’s consolidated cash flows for the respective periods thereof, and (ii)
show all material indebtedness and other liabilities, direct or contingent, of
the Borrower and its Subsidiaries as of the date thereof, including liabilities
for taxes, material commitments and Indebtedness. The Audited Financial
Statements were prepared in accordance with GAAP.
(b)The unaudited consolidated balance sheet of the Borrower and its Subsidiaries
dated June 30, 2011, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present, in all material respects, the Borrower’s
consolidated financial condition as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end adjustments.
(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have, a Material Adverse Effect.
5.07Other Obligations and Restrictions. As of the Closing Date, neither the
Borrower nor any of its Restricted Subsidiaries has any outstanding
indebtedness, liabilities or obligations of any kind (including contingent
obligations, tax assessments, and unusual forward or long-term commitments)
which are, in the aggregate, material to the Borrower or material with respect
to the Borrower’s consolidated financial condition and not shown in the Audited
Financial Statements or disclosed on Schedule 5.07. As of the Closing Date,
except as shown in the Audited Financial Statements or disclosed on Schedule
5.07, the Borrower is not subject to or restricted by any franchise, contract,
deed, charter restriction, or other instrument or restriction which would
reasonably be expected to cause a Material Adverse Effect.
5.08Full Disclosure. No certificate, statement or other information delivered
herewith or heretofore by the Borrower to the Administrative Agent or to any
Lender in connection with the negotiation of this Agreement or in connection
with any transaction contemplated hereby, taken as a whole, contains any untrue
statement of a material fact or omits to state any material fact known to the
Borrower (other than industry-wide risks normally associated with the types of
businesses conducted by the Borrower) necessary to make the statements contained
herein or therein, in light of the circumstances under which they were made, not
materially misleading as of the date made or deemed made, provided that, with
respect to any projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
by the Borrower to be reasonable at the time (it being recognized, however, that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods




4835-1293-1771 v.13
54

--------------------------------------------------------------------------------





covered by any projections may materially differ from the projected results).
There is no fact known to the Borrower (other than industry-wide risks normally
associated with the types of businesses conducted by the Borrower) that has not
been disclosed by the Borrower to each Lender in writing which would reasonably
be expected to have a Material Adverse Effect. As of the Eighth Amendment
Effective Date, all of the information included in any Beneficial Ownership
Certification (if any such certification is requested by a Lender and required
to be delivered by the Borrower under the Beneficial Ownership Regulation) is
true and correct.
5.09Litigation. Except as disclosed in the Annual Report of the Borrower on Form
10-K as of December 31, 2019 filed with the Securities and Exchange Commission,
there are no actions, suits or legal, equitable, arbitrative or administrative
proceedings pending, or to the knowledge of the Borrower threatened, against the
Borrower or any Restricted Subsidiary before any Governmental Authority which,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, and there are no outstanding judgments, injunctions,
writs, rulings or orders by any such Governmental Authority against the Borrower
or any Restricted Subsidiary which, either individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.
5.10Labor Disputes and Acts of God. Except as disclosed on Schedule 5.10,
neither the business nor the properties of the Borrower or any Material
Subsidiary has been affected by any fire, explosion, accident, strike, lockout
or other labor dispute, drought, storm, hail, earthquake, embargo, act of God or
of the public enemy or other casualty (whether or not covered by insurance),
which, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.
5.11ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect. The Borrower and each ERISA Affiliate has fulfilled its
obligations under the Pension Funding Rules with respect to each Pension Plan,
except to the extent that such noncompliance could not reasonably be expected to
result in a Material Adverse Effect. Except as would not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any ERISA
Affiliate has (a) sought a waiver of the minimum funding standard under the
Pension Funding Rules in respect of any Plan, (b) failed to make any
contribution or payment to any Plan or Multiemployer Plan, or made any amendment
to any Plan that has resulted or could result in the imposition of a Lien or the
posting of a bond or other security under ERISA or the Code, or (c) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA that are not past due.
5.12Environmental and Other Laws. The Borrower and its Restricted Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that, except as disclosed in the Annual Report of the Borrower on Form 10-K as
of December 31, 2019 filed with the Securities and Exchange Commission, or on
Schedule 5.12, such Environmental Laws and claims would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
5.13Borrower's Subsidies. As of the Eighth Amendment Effective Date the Borrower
does not have any Subsidiary or own any equity investments in any other
corporation or entity except those listed on Schedule 5.13. As of the Closing
Date the Borrower owns, directly or indirectly, the equity interests in each of
its Subsidiaries which is indicated on Schedule 5.13.
As of the Eighth Amendment Effective Date, the Borrower has no Unrestricted
Subsidiaries.
5.14Title to Properties; Licenses. Each of the Borrower and its Material
Subsidiaries has good title to, or valid leasehold interests in, its properties
and assets material to its business, except for any failure, defect or other
matter that would not, in the aggregate, be reasonably expected to have a
Material Adverse Effect. The property of the Borrower and its Material
Subsidiaries material to the conduct of their business is free and clear of all
Liens other than Permitted Liens. Each of the Borrower and its Material
Subsidiaries possesses all licenses, permits, franchises, patents, copyrights,
trademarks and trade names, and other intellectual property (or otherwise
possesses the right to use such intellectual property without violation of the
rights of any other Person) which are reasonably necessary to carry out its
business




4835-1293-1771 v.13
55

--------------------------------------------------------------------------------





as presently conducted and as presently proposed to be conducted hereafter, and
neither the Borrower nor any of its Material Subsidiaries is in violation in any
material respect of the terms under which it possesses such intellectual
property or the right to use such intellectual property, except as would not,
individually or in the aggregate, have a Material Adverse Effect.
5.15Government Regulation.
(a)Neither the Borrower nor any Subsidiary is engaged, and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing and of each drawing
under a Letter of Credit, not more than 25% of the value of the assets (either
of the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) subject to the provision of Section 7.01 or Section 7.09 or subject to
any restriction contained in any agreement or instrument between the Borrower
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 8.01(f) will be margin stock.
(b)Neither the Borrower nor any Subsidiary is subject to regulation under the
Federal Power Act or any other Law which regulates the incurring by such Person
of Indebtedness. Neither the Borrower nor any of its Subsidiaries is an
“investment company” as defined in, or regulated by, The Investment Company Act
of 1940.
5.16Solvency. Upon giving effect to the issuance of the Notes, the execution of
the Loan Documents by the Borrower and the consummation of the transactions
contemplated hereby, in each case on the date hereof, the Borrower is solvent
(as such term is used in applicable bankruptcy, liquidation, receivership,
insolvency or similar Laws).
5.17Compliance with Laws. Each of the Borrower and its Restricted Subsidiaries
is in compliance with all Laws, regulations and orders of any Governmental
Authority applicable to it or its property or assets and all indentures,
agreements and other instruments binding upon it or its property or assets,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
5.18Taxes. Each of the Borrower and its Restricted Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings, are disclosed on the financial statements of the Borrower and, if
required by GAAP, for which adequate reserves have been provided in accordance
with GAAP or (b) to the extent that the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.
5.19Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.
The Borrower, its Subsidiaries, their joint ventures and their respective
officers and employees and, to the knowledge of the Borrower, the Borrower’s and
its Subsidiaries’ directors and agents, have been and are in compliance with
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions in all
material respects. None of the Borrower, any Subsidiary or, to the knowledge of
the Borrower or such Subsidiary, any of their respective directors, officers,
employees, agents or representatives, is (i) a Sanctioned Person, or is involved
in any transaction through which it is likely to become a Sanctioned Person,
(ii) has its assets located in a Sanctioned Country, (iii) subject to or
involved in any inquiry, claim, action, suit, proceeding or investigation
against it with respect to any Anti-Corruption Laws, Anti-Money Laundering Laws
or applicable Sanctions or (iv) directly or indirectly derives revenues from
investments in, or transactions with, Sanctioned Persons. No Borrowing or
issuance of any Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will violate any Anti-Corruption Laws or
applicable Sanctions.
5.20EEA Financial Institutions. The Loan Parties are not EEA Financial
Institutions.


ARTICLE VI.
AFFIRMATIVE COVENANTS OF BORROWER




4835-1293-1771 v.13
56

--------------------------------------------------------------------------------





The Borrower covenants and agrees that until the full and final payment of the
Obligations (other than contingent Obligations for which no claim has been
made), termination of the Commitments of all Lenders and of the L/C Issuer, and
termination of all Letters of Credit (or Cash Collateralization thereof as
acceptable to the L/C Issuer):
6.01Books, Financial Statements and Reports. The Borrower will, and will cause
each of its Subsidiaries to, maintain proper books of record and account in
which full and correct entries in conformity with GAAP consistently applied
shall be made of financial transactions and matters involving the assets and
business of the Borrower and its Subsidiaries. The Borrower will furnish the
following statements and reports to Administrative Agent and each Lender at the
Borrower’s expense:
(a)Within five (5) Business Days after the date required to be delivered to the
SEC, but no later than ninety-five (95) days after the end of each fiscal year,
complete consolidated financial statements of the Borrower together with all
notes thereto, which shall be prepared in reasonable detail in accordance with
GAAP and shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit,
together with an unqualified opinion based on an audit using generally accepted
auditing standards, by an independent certified public accountant of nationally
recognized standing, stating that such consolidated financial statements have
been so prepared. These financial statements shall contain a consolidated
balance sheet as of the end of such fiscal year and consolidated statements of
earnings, of cash flows, and of changes in shareholders’ equity for such fiscal
year, each setting forth in comparative form the corresponding figures for the
preceding fiscal year. On the date of delivery of such financial statements to
Administrative Agent and each Lender, the Borrower will furnish to
Administrative Agent and each Lender a Compliance Certificate signed by a
Responsible Officer of the Borrower, stating that such financial statements
fairly present, in all material respects, the financial condition of the
Borrower, stating that such Person has reviewed the Loan Documents, containing
all calculations required to be made to show compliance or non-compliance with
the provisions of Section 7.11, calculations of the remaining Senior Note
Redemption Basket and the Secured Debt Cap Calculations, and further stating
that there is no condition or event at the end of such fiscal year or at the
time of such certificate which constitutes a Default or specifying the nature
and period of existence of any such condition or event.
(b)Within five (5) Business Days after the date required to be delivered to the
SEC, but no later than fifty (50) days after the end of each of the first three
fiscal quarters of the Borrower, the Borrower’s consolidated balance sheet and
income statement as of the end of such fiscal quarter and a consolidated
statement of cash flows for the period from the beginning of the then current
fiscal year to the end of such fiscal quarter, all in reasonable detail and
prepared in accordance with GAAP, subject to changes resulting from normal
year-end adjustments. In addition, the Borrower will, together with each such
set of financial statements, furnish a Compliance Certificate signed by a
Responsible Officer of the Borrower stating that such financial statements are
accurate and complete (subject to normal year-end adjustments), stating that
such Person has reviewed the Loan Documents, containing all calculations
required to be made by the Borrower to show compliance or noncompliance with the
provisions of Section 7.11, calculations of the remaining Senior Note Redemption
Basket and the Secured Debt Cap Calculations, and further stating that there is
no condition or event at the end of such fiscal quarter or at the time of such
certificate which constitutes a Default or specifying the nature and period of
existence of any such condition or event.
(c)Promptly upon their becoming available, the Borrower shall provide copies of
all registration statements, periodic reports and other statements and schedules
filed by the Borrower with any securities exchange, the SEC or any similar
Governmental Authority.
(d)Within ninety-five (95) days after the end of each fiscal year, an operating
and capital forecast of the Borrower for the current fiscal year.
Documents required to be delivered pursuant to Section 6.01(a), (b) or (c) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02 or at http://www.sec.gov; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which




4835-1293-1771 v.13
57

--------------------------------------------------------------------------------





each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Sections 6.01(a) and (b) to the Administrative Agent. The Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
6.02Other Information and Inspections. The Borrower will furnish to each Lender
any information which Administrative Agent or any Lender may from time to time
reasonably request concerning any covenant, provision or condition of the Loan
Documents or any matter in connection with the businesses and operations of the
Borrower and its Subsidiaries. The Borrower will furnish to the Administrative
Agent (a) within 15 days of becoming aware, the details of any inquiry, claim,
action, suit, proceeding or investigation pursuant to any Sanctions against it,
any of its Subsidiaries, or any of their respective directors, officers or
employees, as well as information on what steps are being taken with regards to
answer or oppose such, and (b) within 15 days of becoming aware, any information
that it, any of its Subsidiaries, or any of their respective directors, officers
or employees has become or is likely to become a Sanctioned Person. The Borrower
will permit, and will cause its Restricted Subsidiaries to permit,
representatives appointed by Administrative Agent or any Lender (including
independent accountants, auditors, agents, attorneys, appraisers and any other
representatives), upon reasonable prior notice, to visit and inspect during
normal business hours any of the properties, to examine its books of account and
other books and records, to make copies thereof, to write down and record any
information such representatives obtain, and to discuss its affairs, finance and
accounts with its officers, employees and independent accountants. In the
absence of an Event of Default, and notwithstanding anything to the contrary in
Section 10.04, the Borrower shall not be required to pay for more than one such
visit in any year.
6.03Notice of Material Events. The Borrower will promptly notify the
Administrative Agent and each Lender in writing, stating that such notice is
being given pursuant to this Agreement, of:
(a)the occurrence of any event (including, without limitation, (i) any default
by the Borrower or any Material Subsidiary under a Contractual Obligation, (ii)
the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority affecting the Borrower or any Material
Subsidiary, or (iii) the occurrence of any ERISA Event) which has had or would
reasonably be expected to have a Material Adverse Effect; and




4835-1293-1771 v.13
58

--------------------------------------------------------------------------------





(b)the occurrence of any Event of Default.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
6.04Maintenance of Properties. The Borrower will, and will cause its Material
Subsidiaries to, keep and maintain all property material to the conduct of its
business in good, working condition, ordinary wear and tear excepted, except
where failure to do so would not reasonably be expected to have a Material
Adverse Effect.
6.05Maintenance of Existence and Qualifications. The Borrower will maintain its
legal existence and good standing under the laws of its state of organization.
The Borrower (a) will cause its Material Subsidiaries to maintain their
existence and good standing under the laws of the state of their organization,
(b) will take, and will cause each of its Material Subsidiaries to take, all
reasonable steps to maintain the rights, licenses, permits, privileges and
franchises material to the conduct of its business, except, in the case of
clauses (a) and (b), any failure to maintain, preserve or qualify that would not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit (i) any merger, consolidation, liquidation or
dissolution permitted under Section 7.05 or (ii) a termination of such
existence, good standing, rights licenses, permits, privileges and franchises of
any Material Subsidiary if Borrower determines in good faith that such
termination is in the best interest of Borrower and would not reasonably be
expected to have a Material Adverse Effect.
6.06Payment of Obligations. The Borrower will, and will cause each of its
Restricted Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, would reasonably be expected to result in a Material Adverse
Effect before the same shall become delinquent or in default, except where (a)
the validity or amount thereof is being contested in good faith by appropriate
proceedings, and (b) the Borrower or such Restricted Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP.
6.07Insurance. The Borrower will, and will cause each of its Material
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.
6.08Compliance with Law. The Borrower will, and will cause each of its Material
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except in such
circumstances in which (a) a requirement of Law or the necessity to comply
therewith is being contested in good faith by appropriate proceedings diligently
conducted, or (b) the failure to comply therewith would not be reasonably
expected to have a Material Adverse Effect.
6.09Use of Proceeds. The Borrower will use the proceeds of the Credit Extensions
to refinance extensions of credit under the Existing Credit Agreement and for
working capital, capital expenditures, and other general corporate purposes not
in contravention of any Law or of any Loan Document. No part of the proceeds of
the Credit Extensions will be used, whether directly or indirectly, for any
purpose that violates any of the Regulations of the FRB, including Regulations
T, U and X.
6.10Subordination of Intercompany Indebtedness. All Indebtedness of the Borrower
to any Restricted Subsidiary shall be subject to subordination provisions in
form and substance reasonably satisfactory to Administrative Agent.
6.11Reserve Reports. On or before April 1 and October 1 of each year, commencing
on April 1, 2021, the Borrower shall deliver to the Administrative Agent a
Reserve Report dated as of the immediately preceding December 31 or January 1
(with respect to the Reserve Report due April 1) and June 30 (with respect to
the Reserve Report due October 1) setting forth the Present Value of the proved
reserves owned by the Borrower and its Restricted Subsidiaries as contemplated
in the definition of Present Value, together with a statement of the Borrower’s
Swap Contracts. The documents and information provided under this Section 6.11
may be provided electronically by the Borrower and, when




4835-1293-1771 v.13
59

--------------------------------------------------------------------------------





delivered, such documents and information shall constitute Borrower Materials
and may be made available by the Administrative Agent to the Lenders on the
Platform in accordance with, and subject to, Section 6.01.
6.12Compliance with Anti-Corruption Laws; Beneficial Ownership Regulation,
Anti-Money Laundering Laws and Sanctions. The Borrower shall (a) ensure that
neither it, nor any of its Subsidiaries, nor their respective directors,
officers or employees, is or will become a Sanctioned Person, and (b) promptly
upon the reasonable request of the Administrative Agent or any Lender, provide
the Administrative Agent or directly to such Lender, as the case may be, any
information or documentation reasonably requested by it for purposes of
complying with the Beneficial Ownership Regulation.
6.13Additional Guarantors. Notify the Administrative Agent at the time that any
Person that is not already a Guarantor becomes a Material Subsidiary or a
Restricted Subsidiary that is included in the calculation of Present Value, and
promptly thereafter (and in any event within 30 days or such longer period
agreed to by the Administrative Agent), cause such Person to (a) become a
Guarantor by executing and delivering to the Administrative Agent a counterpart
of the Guaranty or such other document as the Administrative Agent shall deem
reasonably appropriate for such purpose, and (b) to the extent reasonably
requested by the Administrative Agent, deliver to the Administrative Agent
documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a)
and favorable opinions of counsel to such Person, all in form, content and scope
reasonably satisfactory to the Administrative Agent.
ARTICLE VII.
NEGATIVE COVENANTS OF BORROWER
The Borrower covenants and agrees that until the full and final payment of the
Obligations (other than contingent Obligations for which no claim has been
made), termination of the Commitments of all Lenders and of the L/C Issuer, and
termination of all Letters of Credit (or Cash Collateralization thereof as
acceptable to the L/C Issuer):
7.01Indebtedness. The Borrower will not, and will not permit any Restricted
Subsidiary to in any manner owe or be liable for Indebtedness except:
(a)Indebtedness existing on the Eighth Amendment Effective Date and listed on
Schedule 7.01, and any Permitted Refinancing Indebtedness in respect thereof;
(b)Indebtedness created under the Loan Documents, including Guarantees of the
Obligations;
(c)[Intentionally Deleted];
(d)(i) Indebtedness owed by Borrower to any other Loan Party, (ii) Indebtedness
owed by any Restricted Subsidiary to any Loan Party, (iii) unsecured
Indebtedness owed by any Restricted Subsidiary to a wholly-owned Restricted
Subsidiary that is not a Loan Party or (iv) other Indebtedness owed by the
Borrower or any Restricted Subsidiary to any Subsidiary; provided that the
outstanding principal balance of Indebtedness permitted under subsections (d)(i)
and (d)(iv) shall not at any time exceed $25,000,000 in the aggregate;
(e)Indebtedness of the Borrower or the Restricted Subsidiaries for plugging and
abandonment bonds issued by third parties or for letters of credit issued in
place thereof which are required by regulatory authorities in the area of
operations, and Indebtedness of the Borrower or the Restricted Subsidiaries for
other bonds or letters of credit which are required by such regulatory
authorities with respect to other normal oil and gas operations;
(f)non-recourse Indebtedness as to which neither the Borrower nor any Restricted
Subsidiaries (i) provides any guaranty or credit support of any kind (including
any undertaking, guarantee, indemnity, agreement or instrument that would
constitute Indebtedness) or (ii) is directly or indirectly liable (as a
guarantor or otherwise);
(g)Indebtedness of a Person that becomes, by acquisition or merger, a Restricted
Subsidiary which Indebtedness existed prior to the time of such acquisition or
merger and was not incurred or created in contemplation of such acquisition or
merger;




4835-1293-1771 v.13
60

--------------------------------------------------------------------------------





(h)Indebtedness under Swap Contracts permitted under Section 7.10;
(i)Indebtedness of any Restricted Subsidiary not described in subsections (a)
through (h) above if at the time such Indebtedness is incurred, no Default shall
have occurred and be continuing hereunder; provided that the outstanding
principal balance of Indebtedness of the Restricted Subsidiaries permitted under
this subsection (i) shall not at any time exceed $50,000,000 in the aggregate;
and provided further that no more than $25,000,000 of the principal balance of
Indebtedness of the Restricted Subsidiaries (including capital lease
obligations) permitted under this subsection (i) at any time outstanding may be
secured by Permitted Liens;
(j)Indebtedness of the Borrower not described in subsections (a) through (i)
above if at the time such Indebtedness is incurred, no Event of Default shall
have occurred and be continuing hereunder; provided that the outstanding
principal balance of Indebtedness of the Borrower permitted under this
subsection (j) shall not at any time exceed $25,000,000 in the aggregate;
(k)Guarantees by the Guarantors of unsecured Indebtedness of the Borrower; if at
the time such Indebtedness is incurred, no Default shall have occurred and be
continuing hereunder; provided that the outstanding principal balance of the
unsecured Indebtedness of the Borrower permitted to be Guaranteed by the
Guarantors under this subsection (k) shall not at any time exceed $500,000,000
in the aggregate; and provided further that such Guarantees must contain
subordination provisions reasonably satisfactory to the Administrative Agent and
the Required Lenders; and
(l)(A) Other unsecured Indebtedness of the Borrower, provided that
(i) immediately before and immediately after giving pro forma effect to the
incurrence of such unsecured indebtedness, no Default shall have occurred and be
continuing hereunder and (ii) immediately after giving pro forma effect to the
incurrence of such unsecured Indebtedness, the Borrower and its Restricted
Subsidiaries shall be in compliance with all of the covenants set forth in
Section 7.11, such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to 6.01(a) or (b) as though the incurrence of such unsecured
Indebtedness had occurred as of the first day of the fiscal period covered
thereby; provided, further that such unsecured Indebtedness shall have covenants
(taken as a whole) no more restrictive than the ones set out herein and maturity
dates that are no sooner than ninety-one (91) days after the Maturity Date; and
(B) Permitted Refinancing Indebtedness thereof.
7.02Limitation on Liens. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, create, assume or permit to exist any Lien, other
than Permitted Liens, upon any of the properties or assets which the Borrower or
such Restricted Subsidiary now owns or hereafter acquires. The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, allow the filing
or continued existence of any financing statement describing as collateral any
assets or property of the Borrower or such Restricted Subsidiary, other than
financing statements which describe only collateral subject to a Lien permitted
under this Section and which name as secured party or lessor only the holder of
such Lien.
7.03Line of Businesses. The Borrower will not, and will not permit any of its
Material Subsidiaries to engage directly or indirectly in any business or
conduct any operations, except (a) in connection with or incidental to the
present businesses and operations of the Borrower and its Subsidiaries or
complementary to such businesses or operations and (b) in connection with
businesses or operations that are not material to the Borrower and its
Subsidiaries on a consolidated basis.
7.04Investments in Unrestricted Subsidiaries and Joint Ventures.
(a)The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, make or hold Investments in Unrestricted Subsidiaries or joint ventures,
except that (i) the Borrower or any Restricted Subsidiary may make and hold an
Investment in any Unrestricted Subsidiary or joint venture so long as after
giving effect to such Investment, the aggregate amount of all Investments made
by the Borrower and its Restricted Subsidiaries in such Unrestricted
Subsidiaries or joint ventures does not exceed $75,000,000, (ii) the Borrower or
any Restricted Subsidiary may make




4835-1293-1771 v.13
61

--------------------------------------------------------------------------------





and hold Investments consisting of any of the Water Assets (A) in any
wholly-owned Unrestricted Subsidiary, or (B) in any non-wholly-owned
Unrestricted Subsidiary or joint venture, provided that the Borrower is in pro
forma compliance with Section 7.09(j) (which compliance shall be calculated
taking into account only the percentage of ownership in such joint venture or
non-wholly-owned Unrestricted Subsidiary that is not owned by the Borrower and
its Restricted Subsidiaries) before and after consummating such Investment under
this clause (ii)(B).
(b)Neither the Borrower nor any Restricted Subsidiary may guaranty or otherwise
become liable in respect of any Indebtedness or other obligations of, grant any
Lien on any of its property to secure any Indebtedness of or other obligation
of, or provide any other form of credit support to, any Unrestricted Subsidiary.
(c)No Unrestricted Subsidiary may, directly or indirectly, make any Investment
in the Borrower or any Restricted Subsidiary.
7.05Limitation on Mergers and other Fundamental Changes. The Borrower will not,
and will not permit any of its Material Subsidiaries to merge, dissolve,
liquidate, consolidate with or into another Person (including by division), or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), except for transactions permitted by Section 7.09
and except that, so long as no Default exists or would result therefrom:
(a)the Borrower may merge or consolidate with or into any other Person (other
than a Guarantor) if the Borrower is the surviving business entity;
(b)any such Subsidiary may merge with any one or more other Subsidiaries,
provided that when any Guarantor is merging with another Subsidiary, a Guarantor
shall be the continuing or surviving Person; and
(c)any such Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution, winding up, division or otherwise) to
another Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must be a Guarantor.
7.06Transactions with Affiliates. The Borrower will not, and will not permit any
of its Material Subsidiaries to, sell, lease or otherwise transfer any property
or assets to, or purchase, lease or otherwise acquire any property or assets
from, or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions on fair and reasonable terms, (b) transactions between
or among the Borrower and its wholly-owned Restricted Subsidiaries not involving
any other Affiliate, and (c) investments in Unrestricted Subsidiaries and joint
ventures permitted pursuant to Section 7.04(a).
7.07Restrictive Agreements. The Borrower will not, and will not permit any
Material Subsidiaries to enter into any Contractual Obligation (other than this
Agreement and other Loan Documents) that limits the ability of any Restricted
Subsidiary (i) to make Restricted Payments to the Borrower or any other
Restricted Subsidiary, (ii) to otherwise transfer property to the Borrower or
any other Restricted Subsidiary, or (iii) to Guarantee the Obligations,
provided, however, that:
(x)clause (ii) of this Section 7.07 shall not prohibit restrictions or
conditions imposed by an agreement related to secured Indebtedness permitted by
this Agreement if such restrictions or conditions apply only to the property
securing such Indebtedness; and
(y)this Section 7.07 shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder.
7.08ERISA. Except as would not reasonably be expected to result in a Material
Adverse Effect, no ERISA Affiliate will incur any obligation to contribute to
any “multiemployer plan” as defined in Section 4001 of ERISA.
7.09Dispositions of Property. Neither Borrower nor any Material Subsidiary will
make any Disposition except:




4835-1293-1771 v.13
62

--------------------------------------------------------------------------------





(a)Dispositions of equipment which is worthless or obsolete or which is replaced
by equipment of equal suitability and value;
(b)Dispositions of inventory (including oil and gas sold as produced and seismic
data) which is sold in the ordinary course of business;
(c)Dispositions consisting of transfers of interests in oil and gas properties
in the ordinary course of business of the joint development of oil and gas
properties with others, including without limitation, transfers to other parties
pursuant to joint development agreements, participation agreements, farm-out
agreements, farm-in agreements, exploration agreements, operating agreements and
unit agreements;
(d)Dispositions of property to a Loan Party; provided, that no Guarantor shall
transfer material property to the Borrower other than Equity Interests;
(e)Dispositions of interests in oil and gas properties, or portions thereof, to
which no proved reserves of oil, gas or other liquid or gaseous hydrocarbons are
properly attributed;
(f)Dispositions consisting of Investments in Unrestricted Subsidiaries or joint
ventures permitted pursuant to Section 7.04(a);
(g)Dispositions of accounts receivable in connection with the collection or
compromise thereof;
(h)Dispositions in the form of licenses, sublicenses, leases or subleases
granted to others which do not interfere in any material respect with the
business of the Borrower and its Subsidiaries;
(i)Dispositions of cash equivalents for fair market value; and
(j)(i) Dispositions of oil and gas properties to which proved reserves of oil,
gas or other liquid or gaseous hydrocarbons are properly attributed, Midstream
Assets and Water Assets (or Restricted Subsidiaries owning such oil, gas or
other hydrocarbons, Midstream Assets or Water Assets) so long as the Present
Value (net of the Present Value of oil and gas properties acquired by the
Borrower and its Restricted Subsidiaries as permitted by this Agreement after
the Eighth Amendment Effective Date) of such properties does not exceed an
amount equal to ten percent (10%) of the Present Value as of December 31, 2019
as reflected in the calculation provided to Lenders in connection with the
Eighth Amendment, and (ii) Dispositions of property for fair consideration
(other than oil and gas properties to which proved reserves of oil, gas or other
liquid or gaseous hydrocarbons are properly attributed, Midstream Assets and
Water Assets), so long as the net book value of such property Disposed of on or
after the Eighth Amendment Effective Date (net of the net book value of such
properties acquired by the Borrower and its Restricted Subsidiaries after the
Eighth Amendment Effective Date as permitted by this Agreement) does not exceed
an amount equal to ten percent (10%) of the consolidated net book value of the
Borrower’s and its Restricted Subsidiaries’ property, plant and equipment as of
the last day of fiscal quarter ending March 31, 2020.
7.10Swap Contracts.
(a)The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, enter into any Swap Contract, except (i) Swap Contracts entered into to
hedge or mitigate risks to which the Borrower or any Restricted Subsidiary has
actual or projected exposure (other than those in respect of Equity Interests of
the Borrower or any of its Subsidiaries), and (ii) other Swap Contracts
permitted under the risk management policies approved by the Borrower’s Board of
Directors from time to time and not subjecting the Borrower or its Restricted
Subsidiaries to material speculative risks.
(b)The aggregate amount of cash and cash equivalents subject to Liens securing
obligations of the Borrower and its Restricted Subsidiaries under Swap
Contracts, plus the undrawn amount of letters of credit supporting the
obligations of the Borrower and its Restricted Subsidiaries under Swap
Contracts, shall not exceed $25,000,000 at any time.




4835-1293-1771 v.13
63

--------------------------------------------------------------------------------





7.11Financial Covenants.
(a)Minimum Liquidity. The Borrower shall maintain or cause to be maintained, at
all times, Liquidity of at least $100,000,000.
(b)Net Priority Guaranteed Leverage Ratio. The Borrower may not permit the Net
Priority Guaranteed Leverage Ratio to exceed 2.50 to 1.00 as of the last day of
each fiscal quarter of the Borrower.
(c)Present Value to Net Priority Guaranteed Debt Ratio. The Borrower shall
maintain, at all times, a Present Value to Net Priority Guaranteed Debt Ratio of
at least 1.50 to 1.00.
7.12Reserved.
7.13Use of Proceeds. The Borrower will not request any Borrowing or Letter of
Credit, and the Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (c) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.
7.14Restricted Payments. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Event of Default (or, in the case of Section 7.14(g),
no Default) shall have occurred and be continuing at the time of any action
described below or would result therefrom:
(a)(i) each Subsidiary may make Restricted Payments to the Guarantors and any
other Subsidiary that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made, and (ii) each Subsidiary may
make Restricted Payments in cash, immaterial property or Equity Interests to the
Borrower, ratably according to its holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;
(b)the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;
(c)the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;
(d)the Borrower may consummate (i) repurchases, redemptions or other
acquisitions or retirements for value of Equity Interests deemed to occur upon
the exercise of stock options, warrants, rights to acquire Equity Interests or
other convertible securities to the extent such Equity Interests represents a
portion of the exercise or exchange price thereof and (ii) any repurchases,
redemptions or other acquisitions or retirements for value of Equity Interests
made or deemed to be made in lieu of withholding Taxes in connection with any
exercise, vesting, settlement or exchange, as applicable, of stock options,
warrants, restricted stock, restricted stock units or other similar rights;
(e)the Borrower may make Restricted Payments to pay for the repurchase,
retirement or other acquisition for value of Equity Interests of the Borrower
held by any future, present or former employee, director, officer or consultant
of the Borrower or any of its Subsidiaries pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement, or any stock subscription or shareholder agreement; provided,
however, that the aggregate Restricted Payments made under this clause (e) do
not exceed in any fiscal year $5,000,000;




4835-1293-1771 v.13
64

--------------------------------------------------------------------------------





(f)the Borrower may make additional Restricted Payments in an aggregate amount
not to exceed in any fiscal year $10,000,000; and
(g)the Borrower may make additional Restricted Payments so long as, if after
giving pro forma effect to any such Restricted Payment, (i) the Consolidated
Leverage Ratio (tested as of the last day of the most-recently ended fiscal
quarter for which financial statements have been delivered pursuant to Sections
6.01(a) or 6.01(b)) is less than or equal to 2.50 to 1.00, and (ii) Utilization
is no more than eighty percent (80%).
7.15Limitations on Redemptions of Senior Notes. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, voluntarily Redeem any of the
Senior Notes prior to their stated maturity, except the Borrower and its
Restricted Subsidiaries may Redeem such Senior Notes solely with payments made
with any:
(a)amounts not to exceed the Senior Note Redemption Basket (which amounts, for
the avoidance of doubt, may be funded via proceeds of a Borrowing);
(b)proceeds of an issuance of Equity Interests, provided that the proceeds of
such Equity Interests are applied to Redeem the applicable Senior Notes within
ninety (90) after receipt thereof;
(c)proceeds of Permitted Refinancing Indebtedness permitted under Section
7.01(a);
(d)proceeds of Indebtedness permitted under Section 7.01(l); and
(e)proceeds of a Borrowing, provided that (i) the aggregate amount of such
proceeds that may be used to Redeem Senior Notes under this clause (e) cannot
exceed $500,000,000 (provided, that for the avoidance of doubt, such
determination shall be based on the actual amounts thereof that are used to
Redeem any Senior Notes rather than the principal amount of such Senior Notes
that are Redeemed) and (ii) before and after giving pro forma effect to such
Borrowing (A) the Net Priority Guaranteed Leverage Ratio must be less than or
equal to 2.25 to 1.00 as of the end of the most-recently ended fiscal quarter
for which financial statements have been delivered pursuant to Sections 6.01(a)
or 6.01(b) and (B) the Present Value to Net Priority Guaranteed Debt Ratio must
be greater than 1.75 to 1.00 as of the end of the most-recently ended fiscal
quarter for which financial statements have been delivered pursuant to Sections
6.01(a) or 6.01(b).
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
8.01Events of Default. Each of the following events constitutes an Event of
Default under this Agreement:
(a)The Borrower or any other Loan Party fails to pay (i) any amount of principal
of any Loan, any L/C Obligation, or any Swing Line Loan when and as required to
be paid herein, or (ii) any other amount due and payable hereunder or under any
other Loan Document on the third Business Day after the date such amount becomes
due;
(b)The Borrower fails to duly observe, perform or comply with any term, covenant
or agreement contained in Article VII or in Section 6.02 or Sections 6.03(a) or
6.03(b) (with the exception of the failure to provide notice in the event that
the Borrower or any Subsidiary changes its name or location of its chief
executive office);
(c)Any Loan Party fails (other than as referred to in subsections (a) or (b)
above) to duly observe, perform or comply with any covenant, agreement,
condition or provision of any Loan Document, and such failure remains unremedied
for a period of thirty (30) days;
(d)Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or in any document delivered in connection
herewith shall prove to have been false or incorrect in any material respect on
any date on or as of which made;




4835-1293-1771 v.13
65

--------------------------------------------------------------------------------





(e)This Agreement or any other Loan Document is asserted to be or at any time
ceases to be valid, binding and enforceable in any material respect as warranted
in Section 5.05 for any reason other than its release or subordination by
Administrative Agent;
(f)(i) The Borrower or any Restricted Subsidiary (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $75,000,000, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Restricted Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Restricted
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Borrower or such Restricted Subsidiary as a result
thereof is greater than $75,000,000;
(g)The Borrower or any of its Material Subsidiaries:
(i)institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(ii)becomes unable or admits in writing its inability or fails generally to pay
its debts as they become due, or there is issued or levied any writ or warrant
of attachment or execution or similar process against all or any material part
of the property of any such Person and is not released, vacated or fully bonded
within 30 days after its issue or levy.
(h)There is entered against the Borrower or any of its Restricted Subsidiaries a
final judgment or order for the payment of money in an aggregate amount
exceeding $75,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or any one or more
non-monetary final judgments that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect;
(i)Either (i) any failure to satisfy the minimum funding requirements of the
Pension Funding Rules resulting in a liability in excess of $75,000,000 exists
with respect to any Pension Plan, whether or not waived by the Secretary of the
Treasury or his delegate, or (ii) any ERISA Event occurs with respect to any
Pension Plan or any Multiemployer Plan and (A) with respect to a Pension Plan,
the then current value of the accumulated benefit obligation of such Pension
Plan exceeds the then current value of the assets of such Plan available for the
payment of such benefit liabilities by more than $75,000,000, or (B) with
respect to a Multiemployer Plan, the combined liability to such Multiemployer




4835-1293-1771 v.13
66

--------------------------------------------------------------------------------





Plan is expected to be in excess of $75,000,000, or (C) in the case of an ERISA
Event involving the withdrawal of a substantial employer from a Multiemployer
Plan, the withdrawing employer’s proportionate share of such liability exceeds
$75,000,000; or
(j)A Change of Control occurs.
8.02Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)declare the commitment of each Lender to make Loans and Swing Line Loans and
any obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)declare the unpaid principal amount of all outstanding Loans and Swing Line
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower;
(c)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to 100% of the then Outstanding Amount thereof); and
(d)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and Swing Line Loans
and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and Swing Line Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
8.03Application of Funds. After the exercise of remedies provided for in Section
8.02 (or after the Loans have automatically become immediately due and payable
and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in Section 8.02), any amounts received on account of
the Obligations shall be applied by the Administrative Agent in the following
order:
(a)First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
(b)Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuer (including Attorney Costs and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause (b) payable to them;
(c)Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings, Swing Line Loans and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause (c) payable to them;
(d)Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings, Swing Line Loans, Swap Obligations and
Bank Product Obligations, ratably among the Lenders, the L/C Issuer, the Swap
Provider and Bank Product Provider in proportion to the respective amounts
described in this clause (d) held by them;




4835-1293-1771 v.13
67

--------------------------------------------------------------------------------





(e)Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
(f)Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause (e) above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
ARTICLE IX.
ADMINISTRATIVE AGENT
9.01Appointment and Authority.
Each of the Lenders and the L/C Issuer hereby irrevocably appoints Wells Fargo
Bank to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and the Borrower shall not have rights as a third party beneficiary of
such provisions.
9.02Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
9.03Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall




4835-1293-1771 v.13
68

--------------------------------------------------------------------------------





be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
9.05Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
9.06Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents,




4835-1293-1771 v.13
69

--------------------------------------------------------------------------------





the provisions of this Article and Section 10.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
Any resignation by Wells Fargo Bank as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer and Swing Line Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
9.07Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
9.08Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower or any Subsidiary, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations, Swing Line Loans and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer, the Swing Line Lender and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuer, the Swing Line Lender and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders,
the L/C Issuer, the Swing Line Lender and the Administrative Agent under
Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial proceeding;
and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the L/C Issuer and the Swing Line Lender to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the L/C Issuer
and the Swing Line Lender, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the L/C
Issuer or the Swing Line Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender,
the L/C Issuer or the Swing Line Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender, the L/C Issuer or the Swing Line
Lender in any such proceeding.




4835-1293-1771 v.13
70

--------------------------------------------------------------------------------





9.09Other Agents; Arrangers and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “bookrunner,”
“arranger,” “lead arranger” or “co-arranger” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
in the case of such Lenders, those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.
9.10Guaranty Matters. The Lenders (including in its or any of its Affiliate’s
capacities as a holder of Swap Obligations and Bank Product Obligations) and the
L/C Issuer irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release any Guarantor from its obligations under the Guaranty
if (a) such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents, as certified by the Borrower, (b) such
Person is designated as an Unrestricted Subsidiary by the Borrower pursuant to
this Agreement, or (c) the requisite Lenders authorize such release pursuant to
Section 10.01.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.
9.11Swap Obligations and Bank Product Obligations. No holder of any Swap
Obligations or Bank Product Obligations that obtains the benefits of Section
8.03 shall have any right to notice of any action or to consent to, direct or
object to any action hereunder or under any other Loan Document other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Bank Product Obligations and Swap Obligations unless the
Administrative Agent has received written notice of such Bank Product
Obligations and Swap Obligations, together with such supporting documentation as
the Administrative Agent may request, from the applicable holders thereof.


ARTICLE X.
MISCELLANEOUS
10.01Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrower, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)waive any condition set forth in Section 4.01 without the written consent of
each Lender;
(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;
(d)reduce the principal of, or the rate of interest specified herein on, any
Loan, Swing Line Loan or L/C Borrowing, or any fees or other amounts payable
hereunder or under any other Loan Document, without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined




4835-1293-1771 v.13
71

--------------------------------------------------------------------------------





term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan, Swing Line Loan or L/C Borrowing or to reduce any
fee payable hereunder;
(e)change Section 2.13 or Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
(f)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or
(g)release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone).
and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the L/C Issuer in addition to the Lenders required
above, affect the rights or duties of the L/C Issuer under this Agreement or any
Letter of Credit Application relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement
relating to any Swing Line Loan; (iii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document; (iv) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto; (v) in accordance with Section 10.15, the Borrower may
replace any Lender that does not consent to any amendment, waiver or other
action that requires the consent of all Lenders and that has been consented to
by the Required Lenders and (vi) notwithstanding anything to the contrary, if
the Administrative Agent and Borrower acting together identify any ambiguity,
omission, mistake, typographical error or other defect in any provision of this
Agreement or any other Loan Document, then the Administrative Agent and the
Borrower shall be permitted to amend, modify or supplement such provision to
cure such ambiguity, omission, mistake, typographical error or other defect, and
such amendment shall become effective without any further action or consent of
any other party to this Agreement or the applicable Loan Document.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (w) the Commitment (and, where applicable, maturity date) of such
Lender may not be increased or extended without the consent of such Lender, (x)
the principal amount of any obligation, or the amount or rate of interest, owing
to such Lender may not be reduced without the consent of such Lender, (y) the
provisions of this sentence may not be revised in a manner that would be adverse
to such Lender without the consent of such Lender, and (z) any amendment, waiver
or consent that would materially adversely affect the rights and obligations of
such Lender in a manner that is disproportional to the other Lenders will
require the consent of such Lender; and (vi) the Administrative Agent may,
without the consent of any Lender, enter into amendments or modifications to
this Agreement or any of the other Loan Documents or to enter into additional
Loan Documents as the Administrative Agent reasonably deems appropriate in order
to implement any Benchmark Replacement or any Benchmark Replacement Conforming
Changes or otherwise effectuate the terms of Section 3.03 in accordance with the
terms of Section 3.03.
10.02Notices; Electronic Communications.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)if to the Borrower, the Administrative Agent, or the L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and




4835-1293-1771 v.13
72

--------------------------------------------------------------------------------





(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)The Platform.
(i)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the communications available to the L/C Issuers and the other
Lenders by posting the communications on the Platform.
(ii)THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
(d)Change of Address, Etc. Each of the Borrower, the Administrative Agent and
the L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other




4835-1293-1771 v.13
73

--------------------------------------------------------------------------------





communications hereunder by notice to the Borrower, the Administrative Agent and
the L/C Issuer. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
(e)Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
10.03No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or any Subsidiary shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower or any Subsidiary under any Debtor Relief
Law; and provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
10.04Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of one counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated




4835-1293-1771 v.13
74

--------------------------------------------------------------------------------





hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out of pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(b)Indemnification by the Borrower. Except with respect to Taxes, which are
addressed in Section 3.01 hereof, the Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, the L/C Issuer
and the Swing Line Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any Subsidiary
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any Subsidiary, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any Subsidiary against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(e).
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No




4835-1293-1771 v.13
75

--------------------------------------------------------------------------------





Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(f)Survival. The agreements in this Section shall survive the resignation of the
Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
10.05Intentionally Left Blank.
10.06Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.
10.07Successors and Assigns.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section,
and any other attempted assignment or transfer by any party hereto shall be null
and void. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and




4835-1293-1771 v.13
76

--------------------------------------------------------------------------------





(B)in any case not described in Section 10.07(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed and such consent of the
Borrower being deemed to have been given by the Borrower unless it objects
thereto within five Business Days after having received notice thereof);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by Section 10.07(b)(i)(B) and, in addition:
(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed and such consent of the Borrower being deemed to have been given by the
Borrower unless it objects thereto within five Business Days after having
received notice thereof) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;
(C)the consent of each L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and
(D)the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)No Assignment to Certain Persons. No such assignment shall be made to (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the




4835-1293-1771 v.13
77

--------------------------------------------------------------------------------





Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer,
the Swing Line Lender and each other Lender hereunder (and interest accrued
thereon), and (B) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Line Loans in
accordance with its Pro Rata Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent or the Swing Line Lender or the L/C
Issuer, sell participations to any Person (other than a natural person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a




4835-1293-1771 v.13
78

--------------------------------------------------------------------------------





Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
(f)Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(g)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(h)As used herein, the following terms have the following meanings:
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the L/C Issuer, and (ii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“APPROVED FUND” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
(i)Resignation as L/C Issuer and Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo Bank assigns all of its Commitment and Loans pursuant to subsection (b)
above, Wells Fargo Bank may, upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and Swing Line Lender. In the event of any such
resignation as L/C Issuer and Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer and Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Wells Fargo Bank as L/C Issuer
and Swing Line Lender. If Wells Fargo Bank resigns as L/C Issuer and Swing Line
Lender, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer and Swing Line Lender hereunder with respect to




4835-1293-1771 v.13
79

--------------------------------------------------------------------------------





all Letters of Credit and Swing Line Loans outstanding as of the effective date
of its resignation as L/C Issuer and Swing Line Lender (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c) and Section 2.04). Upon the
appointment of a successor L/C Issuer and Swing Line Lender, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and obligations of the retiring L/C Issuer and Swing Line Lender and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Wells Fargo Bank to effectively assume the
obligations of Wells Fargo Bank with respect to such Letters of Credit.
10.08Confidentiality. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap, derivative or other agreement
under which payments are to be made by reference to the Borrower or any
Subsidiary and its or their obligations, this Agreement, or payments hereunder,
(g) with the consent of the Borrower or (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
10.09Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrower or any Subsidiary, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Subsidiary) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
obligations at any time owing by, such Lender to or for the credit or the
account of the Borrower against any and all Obligations owing to such Lender
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Lender shall
have made demand under this Agreement or any other Loan Document and although
such Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness or are owed to a
branch, office or Affiliate of a Lender different from the branch, office or
Affiliate holding such deposit or obligated on such obligation. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.




4835-1293-1771 v.13
80

--------------------------------------------------------------------------------





10.10Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted to a Lender by applicable Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
10.11Counterparts; Effectiveness. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.
10.12Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
10.13Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.14Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.15Replacement of Lenders. Under any circumstances set forth herein providing
that the Borrower shall have the right to replace a Lender as a party to this
Agreement, the Borrower may, upon notice to such Lender and the Administrative
Agent, replace such Lender by requiring such Lender to assign its Commitment
(with the assignment fee to be paid by the Borrower in such instance) pursuant
to (and subject to the consents required by) Section 10.07(b) to one or more
Eligible Assignees; provided that such assignment does not conflict with
applicable Laws and such Lender shall have received payment of an amount equal
to the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts); and provided, further,
that if the Borrower elects to exercise such right with respect to any Lender
pursuant to Section 3.06(b), it shall be obligated to replace all Lenders




4835-1293-1771 v.13
81

--------------------------------------------------------------------------------





that have made similar requests for compensation pursuant to Section 3.01 or
3.04. Upon the making of any such assignment, the Borrower shall (x) pay in full
any amounts payable pursuant to Section 3.05 and (y) provide appropriate
assurances and indemnities (which may include letters of credit) to the L/C
Issuer as each may reasonably require with respect to any continuing obligation
to fund participation interests in any L/C Obligations then outstanding.
10.16Governing Law.
(a)GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN IN NEW YORK CITY, AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.17Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO




4835-1293-1771 v.13
82

--------------------------------------------------------------------------------





(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.18No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and the Arrangers, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Arranger and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent, nor any Arranger or any
Lender has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent
nor any Arranger nor any Lender has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent, the Arrangers and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
10.19Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
10.20USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107,56 (signed into law October 26,.
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide such documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.
10.21Existing Credit Agreement. Execution of this Agreement by a Lender who is
also a lender under the Existing Credit Agreement shall constitute a waiver of
the notice provisions in Section 2.04 and Section 2.05 of the Existing Credit
Agreement.
10.22ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.




4835-1293-1771 v.13
83

--------------------------------------------------------------------------------





10.23Acknowledgment and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
10.24Certain ERISA Matters.
(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:
(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit or the Commitments;
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14




4835-1293-1771 v.13
84

--------------------------------------------------------------------------------





are satisfied with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that none of the Administrative Agent, any Arranger and their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).
10.25Acknowledgment Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Swap Contracts
or any other agreement or instrument that is a QFC (such support, “QFC Credit
Support” and, each such QFC, a “Supported QFC”), the parties acknowledge and
agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)As used in this Section 10.25, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(i)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);





4835-1293-1771 v.13
85

--------------------------------------------------------------------------------





(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


[SIGNATURE PAGES FOLLOW]




4835-1293-1771 v.13
86

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


QEP RESOURCES, INC., as the Borrower




By:         
Name:
Title:




4835-1293-1771 v.13
87

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, L/C Issuer,
Swing Line Lender, and a Lender




By:         
Name:
Title:




4835-1293-1771 v.13
88

--------------------------------------------------------------------------------





[Lender Signature Pages not included]




4835-1293-1771 v.13
89

--------------------------------------------------------------------------------








SCHEDULE 2.01
COMMITMENTS
AND PRO RATA SHARES
QEP Resources, Inc. Credit Agreement
Lender
Commitment
Pro Rata Share
Wells Fargo Bank, National Association
$
81,600,000.00


9.600000000
%
BMO Harris Financing, Inc.
$
142,800,000.00


16.800000000
%
Citibank, N.A.
$
71,400,000.00


8.400000000
%
JPMorgan Chase Bank, N.A.
$
71,400,000.00


8.400000000
%
MUFG Bank, Ltd.
$
71,400,000.00


8.400000000
%
U.S. Bank National Association
$
71,400,000.00


8.400000000
%
Fifth Third Bank
$
57,800,000.00


6.800000000
%
Sumitomo Mitsui Banking Corporation
$
57,800,000.00


6.800000000
%
Toronto Dominion (New York) LLC
$
57,800,000.00


6.800000000
%
Export Development Canada
$
44,200,000.00


5.200000000
%
Goldman Sachs Bank USA
$
44,200,000.00


5.200000000
%
PNC Bank, National Association
$
44,200,000.00


5.200000000
%
Zions Bancorporation, N.A. dba Amegy Bank
$
34,000,000.00


4.000000000
%
Total
$
850,000,000.00


100.000000000
%







4835-1293-1771 v.13
90